Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 1 of 29

 

 

 

 

Fill in this Information to identify the case:
Debtor 4 Breuners Home Furnishings Corp.
First Name Middie Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: DISTRICT OF DELAWARE
Case number: 04-12030-MFW CHAPTER 7

 

 

 

Form 1340 (12/19)
APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

 

1. Claim Information

For the benefit of the Claimant(s)' named below, application is made for the payment of unclaimed funds on deposit with
the court. | have no knowledge that any other party may be entitled to these funds, and | am not aware of any dispute
regarding these funds.

Note: If there are joint Claimants, complete the fields below for both Claimants.

 

Amount: \ $687.60 EIN: XX-XXXXXXX

 

Claimant's Name: Unclaimed Funds Recovery Services VII Inc. as Assignee

 

Claimant's Current Mailing 2885 Sanford Ave SW #37848, Grandville, MI 49418
Address, Telephone Number, |Phone 832-781-0620
and Email Address: help@claimtransfers.com

 

 

2. Applicant Information

Applicant? represents that Claimant is entitled to receive the unclaimed funds because (check the statements that

apply):

oO Applicant is the Claimant and is the Owner of Record? entitled to the unclaimed funds appearing on the records of
the court.

x! Applicant is the Claimant and is entitled to the unclaimed funds by assignment, purchase, merger, acquisition,
succession or by other means.

oO Applicant is Claimant's representative (e.g., attorney or unclaimed funds locator).

Applicant is a representative of the deceased Claimant's estate.

 

3. Supporting Documentation

supporting documentation with this application.

 

x Applicant has read the court's instructions for filing an Application for Unclaimed Funds and is providing the required

 

 

 

' The Claimant is the party entitled to the unclaimed funds.
2 The Applicant is the party filing the application. The Applicant and Claimant may be the same.
3 The Owner of Record is the original payee.
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 2 of 29

 

Applicant Declaration
Pursuant to 28 U.S.C. § 1746, | declare under penalty of
perjury under the laws of the United States of America
that the foregoing is | and correct.

Date SISRI
(Za

Signature of Applicant
Benjamin D. Tarver, President

Co-Applicant Declaration (if applicable)
Pursuant to 28 U.S.C. § 1746, I declare under penalty of
perjury under the laws of the United States of America
that the foregoing is true and correct.

Date:

 

Signature of Co-Applicant (if applicable)

 

Printed Name of Applicant

Address: 9885 Sanford Ave SW #37848
Grandville, MI 49418

832-781-0620

Telephone:

 

Email: help@claimtransfers.com

 

Printed Name of Co-Applicant (if applicable)

Address:

Telephone;

Email:

 

6. Notarization ARIZONA

 

 

STATE OF
COCHISE
COUNTY OF
This Application for Unclaimed Funds, dated
5 O-9 \ was subscribed and sworn to before
me this_G day of WON , 2021 by

 

 

Benjamin D. Tarver

6. Notarization
STATE OF

 

COUNTY OF

 

This Application for Unclaimed Funds, dated
was subscribed and sworn to before
me this day of , 20 by

 

who signed above and is personally known to me (or
proved to me on the basis of satisfactory evidence) to be
the person whose name is subscribed to within the

 

My commission expires:( | i2] P\

 

  

 

MICHELLE G MIETZNER

Pima County

instrument. WITNESS my hand and),official seal.
(SEAL) Notary Public /fphillh

 

who signed above and is personally known to me (or
proved to me on the basis of satisfactory evidence) to be
the person whose name is subscribed to within the
instrument. WITNESS my hand and official seal.

(SEAL) Notary Public

 

My commission expires:

 

 

My Commission Expires
November 12, 2021

 

 

Form 1340

Application for Payment of Unclaimed Funds Page 2
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 3 of 29

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

IN RE: CASE NO. 04-12030
CHAPTER 7

Breuners Home Furnishings Corp
Debtors(s)
/

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on the date designated below, a true and correct
copy of the foregoing Application for Payment of Unclaimed Funds was mailed to:

U.S. Attorney for the
District of Delaware
1313 N. Market Street
Wilmington, DE 19801

Debtor:

Breuners Home Furnishings Corp.
2501 Oregon Pike

Lancaster, PA 17601

Debtor’s Attorney:

Erica Niezgoda Finnegan

Cross & Simon LLC

P.O. Box 1380

913 N. Market Street, 11th Floor
Wilmington, DE 19899-1380
Case 04-12030-MFW Doc 2475

Page 2
Certificate of Service

Original Claimant:
Paula Meendering

618 N. Garland Terrace
Sunnyvale, CA 94086

U.S. Trustee

844 King Street

Suite 2207

Wilmington, DE 19801

Trustee:

Alfred T. Giuliano

Giuliano Miller & Co., LLC
2301 E. Evesham Road
Pavillion 800, Suite 210
Voorhees, NJ 08043

 

Dated:

Filed 05/13/21 Page 4 of 29

Bo

Benjamin D. Tarver
President and Secretary

Unclaimed Funds Recovery Services VII Inc.
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 5 of 29

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

IN RE: CASE NO. 04-12030

Breuners Home Furnishings Corp

Debtors(s)
/

ORDER AUTHORIZING PAYMENT OF UNCLAIMED FUNDS
This matter comes before the Court upon the motion of Unclaimed Funds Recovery
Services VII Inc., as Assignee, seeking an entry of an order authorizing payment of unclaimed

funds.

The motion and the documents attached thereto establish that Claimant is entitled to the Unclaimed
Funds; accordingly, it is hereby

ORDERED that the Clerk of the Court pay $687.60 to the order of Unclaimed Funds
Recovery Services VII Inc. and mail the payment to:

Unclaimed Funds Recovery Services VII Inc.

2885 Sanford Ave SW #37848
Grandville, MI 49418

Dated:

 

UNITED STATES BANKRUPTCY JUDGE
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 6 of 29

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

IN RE: CASE NO. 04-12030

Breuners Home Furnishings Corp

Debtor(s)

AFFIDAVIT OF APPLICANT

I, Benjamin D. Tarver, do hereby certify that I am the President and Secretary of
Unclaimed Funds Recovery Services VII Inc. (“UFRS IN C”), and that UFRS INC is legally
entitled to the unclaimed funds referenced in this application and that no other party is entitled to
these funds.

In support, applicant respectfully represents as follows:

1. A check for “Paula Meendering” in the amount of $687.60 was not negotiated and was thus
remitted as unclaimed funds to the Clerk of the Court.

2. Paula Meendering assigned the unclaimed funds referenced in the application to Benjamin D.
Tarver dba Bankruptcy Settlement Group.

3. Benjamin D. Tarver dba Bankruptcy Settlement Group has assigned the unclaimed funds
referenced in this application to UFRS INC.

 
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 7 of 29

Page 2 of 2
Affidavit of Applicant

4. Tam the President and Secretary of Unclaimed Funds Recovery Services VII Inc., and as such
am authorized to execute and deliver all documents pertaining to the release of any and all
unclaimed funds belonging to Unclaimed Funds Recovery Services VII Inc.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: Ss k [2 |

Sworn to and subscribed before me,

Lae
Benjamin D. Tarver
President and Secretary
Unclaimed Funds Recovery Services VII Inc.

State of ARIZONA, COUNTY OF COCHISE

this &™ day of (ney

Well.

Notary Public Signature

,20 D1

My Commission Expires: _| \ | [2 | Z|

 

       
     
 

     

AQF OPS
cee

 

Pima County

MICHELLE G MIETZNER

Notery Public, State of Arizona

My Commission Expires
November 12, 2021

 
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 8 of 29

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

IN RE: CASE NO. 04-12030
Breuners Home Furnishings Corp
AFFIDAVIT AND ASSIGNMENT
Debtor(s)
/
I, Paula Meendering, of 4016 ASHBROOK CIR, SAN JOSE, CA 95124-3332, certify:

1. That Iam at least 18 years of age.

ee ee

2. For good and for good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, I hereby certify that I have unconditionally and irrevocably sold, transferred and
assigned to Bankruptcy Settlement Group (“Assignee”), its successors and assigns, whose mailing
address is 2885 Sanford Ave SW #37848, Grandville, MI 49418, all right, title and interest in and to
my claims in the above referenced bankruptcy proceeding, including without limitation my right
to receive any future payments, distributions, unclaimed dividends and/or other property in the
bankruptcy proceeding. I waive any notice or hearing requirements imposed by Court rules and
stipulate that an order may be entered recognizing this Assignment as an unconditional
Assignment and Assignee herein as the valid owner of my claim(s) and/or rights.

3. Iam a debtor or creditor in the above referenced bankruptcy proceeding.
4. My address was/is 618 N. Garland Terrace, Sunnyvale, CA 94086.

I certify under penalty of perjury that the foregoing is true and correct.

pact AIDAJ902/ AD ga et

Pee Paula Meendering .
SIGN ONLY IN THE PRESENCE OF A NOTARY PUBLIC AND AFFIX Ni OTARY SEAL

Sworn to and subscribed before me,
State of _ Cm, County of Sartea Croven
This 12 _ day of PxOA\ ,20_2) See Attached Notary Certificate

Notary Public Signature

My Commission Expires: _{1/\4 (223

Return this form to: Bankruptcy Settlement Group, 2885 Sanford Ave SW #37848, Grandville MI 49418

 

OTARY SEAL

—
” oo Case 04-12030-MFW_ Doc 2475 Filed 05/13/21 Page 9 of 29

 

 

CALIFORNIA JURAT

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed -
: the document, to which this certificate is attached, and not the truthfulness, accuracy, or validity of that

 

document.

 

 

STATE OF CALIFORNIA “ }

COUNTY OFSariin CAACA_}
- Subscribed and sworn to (or affirmed) before me on this __ \ 2h ‘day of Pxoc (to "20 2

 

 

 

Date ‘Month Year
by Paula mMeendering

a

 

Name of Signers

proved to me on the basis of satisfactory evidence to be the person(sf who appeared before me.

      
   

XOCHITL VILLA
COMM. #2297767
} Notary Public - California
Santa Clara County
My Comm. Expires July 19, 2023 f

LOUN

Signature:
Signature of Notary Public

Seal
Place Notary Seal Above

YP cecetneennnmennnnnnn Lanne OPTIONAL -—

Though this section is optional, completing this information can deter alteration of the document or fraudulent

attachment of this form to an unintended document.

Description of Attached Document ,
Title or Type of Document: vy REA A \ + O 4-120360

 

Document Date: QU /\2./202)
Number of Pages: “2 worwdine CA Durcet.

Signer(s) Other Than Named Above:

 

 

 

 

 

 

 
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 10 of 29

ASSIGNMENT OF UNCLAIMED FUNDS

Benjamin D. Tarver dba Bankruptcy Settlement Group (“Assignor”), for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, does hereby certify
that he has unconditionally and irrevocably sold, transferred and assigned to Unclaimed Funds
Recovery Services VII Inc. (“Assignee”), its successors and assigns, all right, title and interest in
and to the following claims of Assignor:

Original Creditor: Paula Meendering
Amount: $687.60

Case Number: 04-12030

Court: DISTRICT OF DELAWARE

This Assignment includes without limitation, Assignor’s right to receive any future payments,
distributions, unclaimed funds and/or other property in the bankruptcy proceedings. Assignor
waives any notice or hearing requirements imposed by Court rules and stipulates that an order may
be entered recognizing this Assignment as an unconditional assignment and Assignee herein as
the valid owner of Assignor’s claims.

Dated: May 1, 2021

t

Benjamin D.'Tarver dba
Bankruptcy Settlement Group
2885 Sanford Ave SW #37848
Grandville, MI 49418
832-781-0620

 
IN RE:

Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 11 of 29
Case 04-12030-MFW Doc 2138 Filed 09/15/20 Page 1 of1

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

CHAPTER 7

BREUNERS HOME FURNISHINGS CORP.

CASE NO. 04-12030/MFW

Debtor.

APPLICATION TO PAY UNCLAIMED CHECK TO THE COURT

Alfred T. Giuliano, Chapter 7 Trustee, respectfully represents as follows:

The Debtor filed a case under Chapter 11 on July 14, 2004 and converted to a case under
Chapter 7 on February 8, 2005.

 

2. | was appointed as Successor Chapter 7 Bankruptcy Trustee on August 1, 2013.

3. On October 16, 2019 an Order was signed authorizing the final distribution [Exhibit “A”
Docket No.: 2093].

4. On November 5, 2020 distribution was made pursuant to the order. The distribution included
the checks listed on Exhibit “B”.

5. The checks listed on Exhibit “B” were not cashed. All checks have been either voided or a
stop payment was placed.

6. The Trustee’s staff put forth extensive effort in trying to locate creditors, including
researching internet sites, sending out letters and placing telephone calls, to obtain current
mailing information. Although, they were successful in locating many claimants, Exhibit “B”
reflects the remaining creditors that could not be located or companies that are out of
business.

7. WHEREFORE, Alfred T. Giuliano, Chapter 7 Trustee, respectfully requests that the Court
permit the Estate's funds of six hundred fifty-three thousand four hundred and sixty-two cents
($653,400.62) be paid to the Clerk for deposit to the Treasury.

September 15, 2020 /s/ Alfred T. Giuliano
Dated Alfred T. Giuliano, Chapter 7 Trustee

2301 E. Evesham Road
Pavilion 800, Suite 210
Voorhees, New Jersey 08043

 
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 12 of 29

(g9°S9¢)
(LS'Lee)
(LE'b pe)
(00°006't)
(g0°0$)
(pZ"2)
(8r'02r'L)
(s6-9re)
(20°)
(00°82)
(249)
(L6LL)
(00°Szz'z)
(86"r1)
(00°00S)
(66'S)
(ee"9¢)
(v6"9)
(Les)
(00°szz'‘z)
(g0°0¢)
(o0°00¢)
(o0'98¢)
(ge"9¢8)
(s¢'r1)
(9-21)
(49°0Z1'L)
(00°00)
(eg°se9)
(sree)
(49°6)
(Or'ZZ1'1)
(Eb eeL'b)
(€z"19)
(00°SZz'z)
(a0°00s)
(9z°816)
(00°109)
(€@'8)
(Z192)
(pz'e99'¢)
(00'09S)
(18'6)
(62°82)
(00°Szz‘z)
(8z"0€)
(LZ"92)
(109)

PARAAAGPARAAHAGAAHAAHAADANAHHAAHAFHAHHAPGHHAHAPHHGHAPHHHHANHHHHEVHSH

-7G020
-L8006
“9ELS6
“LLLbL
-€L020
-Lesso
-L6SV6
“80961
“0SSP6
“E8SP6
“LELZE
“0€620
“O0€620
-€v080
“BVE6L
“08890
“12280
-vS080
602b-C9Sr6
60Lb-€9S76
“bLvOL
-LVE6L
“Evv90
“SOLP6
-9S061
“E7196
OS8€-L08r6
-Z8076
“82020
“€v0v6
~LL9S6
“ELL6L
90S8-ZOrbG
S699-P77S76
S699-PrSb6
-0v6L0
“BLS¥6
“09220
~Br9g6
-LEv90
-LEV90
-bz0r6
-C90¥6
“70861
-Z0861
“L9ELT
-24S880
SZCP-LLEGL
diz

aBuelo ISanA
ayeaduunsg
asor ues
A090 Keg 121k
uo
Binqsewer
YEQD INUENA
6Buuds Bung
SJOWBAL]
uowey ues
BangsiweH
Jayseyo
49)S88Y9
SB9LOOA,
auenbs yeauuey
yod)san,,
poomur]
jaune7 juno;
eBpulQ

epuuo

xuolg

yop
uosipeyy
oosioues4 ues
UMO}IAZ]
asor ues
PUOWYSIY Id
ajeaduuns
SIIIH HOYS
MBIA UlE]UNOYY
uIpjpPoY
JEMON
osjew ues
puemAe}]
puemAey
uosipeyy
psoouo5
uoswiny
UjoourT
Psoyying)
PsOYINS)

SON SOT

AylQ poompey
Uo}BulUyIAA
UO}BUIWIIAA
SIASeWOY |
a6pug PIO
eludapeliud
Ao

ZT JOT abed OZ/ST/60 pall

aA Aeaeq 19
BAG AHSqWUIY 96BLE
unog ebpuyla SZ0€

NOD auINsun) 9Z

TIWZ ANNOYVS
ALLIHM ‘W SITIM
OUFINOY "SD AYVW
IZZ2ND4G SAWVr

peoy uojBuiyng €7 34 ANOHLNY 8 AYWa10 SSINZd

peoy Nessen PIO VeSz
ZOZ# ‘PEON a1q0Y 911
jeans sower OLZL
EpBUesS BIA 9911
doo7 yooig Ayune9 gs
ue] AOWSW ZSOL
SAU IIH UOoReg O|
SAU IIH Uooeeg OL
anusay [eINY ZOOL
SAUQ JOA FOL

WeVd SLNSOAY S6b
PeOY MON LOO

FWLIA AON

SGOOM T GIAVa

‘US VNNVAVT ‘AW GIAVd
SuY3l3d YAsINNAP
ONVIAVG VOINOW
NVW440H STISHOIN 3 AYIW
LSdOdd VINIDUIA

1sg0ud VINISYIA

Move “V NASYNV
SYSagCNi1 WVITIM
VWSYS0" JINVW 8 NOLYNG
ALWOWM

OL} S1IN ‘SAU JOUNIES 771 IOLLVUODHOD ONISV3T NITEVIN

Aen jauged uog $1
ABN [9G2D UG Sp

YaDITVM “9 NVar
YDITVM ‘OD NVAP

yang Aueg Ors WLVAYL MOGNIM ACIMGTYOM

SAUQ MOI d99q ZOr
SUE] PIEMPUIAA PZ

OND WOL
anosognd ANNVOr

JOO|4 UO) ERS aUOYMeH SS) CIGWY VNNVHANOSNS - 904

peoy Aayea Buds 9z
pueaajnog esas] ByUueS EYES
anusay OUuyIEg $ZZ
SAU UMOPOA ZO]
peoy doiyjuinn 6Z
a0eld Addog LZp

AEM UII G98Z

SALiG AesajUuOW] 9

019 Wy ‘peoy spunoy 0g
yaeng Bupjeds 6z¢
yang Bupjeds gz¢
BAU PJOYEIS €Z
ONS Bqsey C89}
peoy JoAlY JSeq 6
HNOD PIAWaao|D Soe
Wes] JOUIMNENA ZZ

[le] JOUIMNENA Z7.
onusay neajeid 79S}
onusay uosJayer 8zZOr
JOIEW ULON Z/BE
JOWEW YVON zZrsEe

MaAdvVL AdvsS

ILOJ OWISOD
NOLdWWH TAVHOIN
THAN.O “3 AMV
TASOA ANIOVN
LYVMaLS ANNVSNS
CIWNOOOW ‘VW OIL Vd
IMDIFINS NSHd4LS
MOTv4iNg WOL

WNT HZVLNOW 8 AINA
WN HZWLNOW 8 AINA
NNVWH31 1NVd
dWNLS XATV 8 SIMHO
SONVI NV

DAZYVW VONAT
NVOV4 ‘dD

NVOVSA ‘dD

HLVN930 aVNYV
QIWNOGOW "7 SANIMSHLY
STIAM Joldlvag
STTSM SoldLWvag

6EE XO" 'O “d 1 GNI AYNLINENA STHASWNOHL

pig AuNuWweg 7G
8a poome|buy gzpL
zappe LPPe

€-8ET¢2 900 + MdAW-0E02T-70 aseD

NOSNOUW-NIS.LS NASA
QuYvVNYA" SASIN3ad

eweu ou wield

eve
bve
Lee
Sce
vZe
VLE
ELe
bbe
60€
SOE
c82
892
89z
992
v9z
092
6be
vee
ve
ove
92
627
922
92
Leb
ZLb
LOL
6S1
8S1
Sel
bel
vel
6LL
ZL
ZL
eZ
bd
OL
09

bS
vv
Se
ve
ve
€%
4
Z
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 13 of 29

(o0'eze)
(v6'z09'L)
(ee'eeL)
(Ze"pZp'L)
(so'vL)
(zr'St)
(00°008)
(L€°089)
(00°184'b)
(000s)
(Le'vL)
(€6°19)
(00°0€1)
(L0°8z)
(00°SZz'‘z)
(L2Z°08L'L)
(os"SeL)
(00°Szz'z)
(pz"91)
($2°S2Z'L)
(88°21)
(9z°€z)
(98°21)
(e¢r1)
(98°S8)
(8z°096)
(00°€99'L)
(00°s92)
(se"er)
(ov'eL)
(Z¥'9)
(9°922'p)
(o0°es+)
(6z'09¢e)
(00°000'1)
(QL LL)
(49°L0$'L)
(6LZLL)
(00°002)
(00006)
(00°009)
(Zr'9z1)
(00°Szz'z)
(2z'9zz)
(b9°L02'1)
(L9°eZL)
(ev'0€Z'L)
(2268S)
(eg"Lb)

PAAHAAHAARAAHAAPAHAAHAAHFAHAAHOAHAAAH AFH AAHAHAHFAFAAHAFHAHAAHAAHFHPHPAPDHHHRHHRHRHHOH

-vOLOL
-Zv00
-0S890
-OSS76
-60020
-v0040
“80E0L
“61980
“L2v90
“99020
“SOP6L
“02056
“€CS6L
~ZOPLL
-POSOlL
“PLLLL
“CZL6L
“OLSLL
~Z0061
“p69S6
-L0061
“CLLLO
“LOZLL
“CvE6L
-LO9ZLI
“92S6
“PLSOL
-L0020
“90r61
“90r61
“90¢61
“VLLLL
“€2880
“@Z001
“60861
-80096
-LLSv6
-voool
“O9ELL
“EBLLL
“SELLL
~LE080
“OSS6
~S9LS6
-28996
“ZESLL
-€Z00L
-LOE6L
~ZOL6L

AN
rN
15
vo
fN
PN
AN
CN
LO
TN
Vd
vo
Vd
Vd
AN
AN
Wd
AN
Vd
Wo
Vd
fN
AN
Vd
Vd
WO
AN
CN
Vd
Vd
Vd
AN
TN
AN
ad
vo
vo
AN
AN
AN
AN
CN
vo
Vo
vo
AN
AN
Vd
3d

SJOYUOA
us6ieg YON
IEMJON
SJOWJOAI]
BADID Jepsen
Pleytes
pue|s] Ua}e}S
uoywual |
PsOjyUeJg YON
eID
UMO}S}Og
eBoyeses
poomjee|4
HOA

UOLUY
abedujeg
B)e8Ud

WO, MON
Jaiquiy
SJOIUINA
uA|soy
YJEMON
uApyoo1g
SIN Ua|5
Joyseouey
Syaueq
enbeddey)
joueay
eIssMd JO Bury
eissmdg JO Bury
BISSNid JO Buly
aGedyjeg
yOsuaUOS
HOA MON
UO}BUILUTIAA
leqdwed
BISIA OY
OA MON
episheg
pucqyeas
ayepBuiuwe4
JMBWIIOg
QIOWWUSAIT
UIppoy
SIPABOEA,
uAjyooIg
MOA MON
ORd

YIEMON

ZT 40 Z abed

ce AemyBiH ayes 169

Joo) puz ‘anuany WeMaIg L141

JBJUSD AIPAxOOY

Buipling JseQ YOM

@nusAYy U[COUI] SOZ
ONUaAY PUBID OLF9
ONUBAY ISAAA 919
UNOD Bud ZOL

Peoy PUeNSsanA BB
a0e|d Hiei9g ZE

Jd} BePXeO Ce}
Yol yoiet Of9

SPUID PooMUequILL
yeas pedsolg OF
QVOw 49GIY 018
sue] eYyosjequy 09907
aaug sbpry 90q 1z
peoy uny ynujsayD /7/Z
SPD JBI BL

dnoig sayes Buisieapy moquiey 0/9

}@2NS P1OYXO “MM OOL
“@NUBAY JSNDO7 SOL

peoy auary 0z9

jeans Asqqy 80S

enusay eBpijooD 97S)
QNUBAY JBJBSYOS /Z|)

v idy Jeans syoIH Goz
SAG MOpes|W daeq 9221
SUE] BUIO}SAIqGGOD gOZL
peoy ssny L0Z

B/D AoyIIH @UO

GL ‘Wdy ‘Jeans jousny //)

TWNY38 VNITV

AQVYACNY OONVN
SADIANZS ONISAVLS TWHlWdy
VIGNLG AGnr 2? TAaINVd
DMSMVeOd NOG

MIOPOM NAY

ANOZ1Nd NATIA
SYNLINENA ANV1] WeWd
Ou438N 'V TAVHOIN
OSNOdV VIDINLWd

MOQV1 " SALLOTYVHS
JOVS VYONIAVa
ZLIAOMYVIN THV9 3 NASYNVA
NOSTAN ALLVd

ON3HZ ONVA

SYMYOMLAN ZL SMAN

“ONT SNOLLW3U9 Yad
VITWMIMIHV HONIS diddvr
NNHONVIOW ‘4 ANS
YACANS INVOF 8 LYS8O"
NOSMOVr STISHOIN
AOINAOOOW NVvar
MANNA 'V WSSITAW
ONVITNIS NVIAIA 8 OTHVD
YAW Wd NATIV

MOINSNY HVYVS
UBYBUUBUS "9 SNIEUOD
NOSN3Hd3 1S SLLANVN

peoy UidIND '§ LOZ OO YOLWAS 1d ddNYMNASSAHL
peoy UIdIND “S LOZ OD YOLWAS13 ddNyyNASSAHL
peoy uldind "§ 102 OO YO.LVAT 14 ddNYyyNASSAHL
J00{4 PUZ ‘eNuUsAY HEMAIS |||} 210dJ09 sajeg Buismeapy moquiey

}99.3$ YosequepseH S}

NAAND9 “A VINOLOIA

enusay uo}bulxe] 02 1S WLNAWNOUIANA TONLNOO

PEON Spissealig Sp

BALI INUJEAA PBZ

eAug e6ply seped 6/¢
OZLI e1NS Jeeng peoig Og
ONS WIZZ OL-vh

SARC UI PLZL

peoy UOAY 81

YANYVM 'V YSHLVAH
NV100 VINWd

SOOM WVITIM

SSIAM QYVHOIY
HSVOVd SITIAHd 3 MOWe
QYvM ANVeS

OOUVWNIC VIDIeivd

‘pueaainog oubiuag OZP ).LOVYLNOOD GOYNSd-NVNNAYd

BPD S90Y LL7Z
BAN asNoyqnio PLEz
apuig AoueN gre

SAWIYD FINVL 2 LLOOS
SA ldvLS NMVWa
QYvVMOH NHOP

3223S UGE LOOLVHYOdHOD ONINI SALLOSLONd
snuary Uo}OUIxe] OGZ ‘SSOIANAS ONIGTINE TIONLNOO

PEOY MOIIOH JEped ‘S 8ZL
UNOD HUEpPseD 61

O2/ST/60 Pella €-BETC 20d = MdAIW-OE0ZT-v0 aseD

Va@Xyns SNILSIYHS
AASSVW 3NIVTA

099
gs9
8€9
veg
O19
809
209
vog
96S
£65
06S
28S
Ses
82S
29S
8S
2g¢
99S
oes
ezg
Leg
ZbS
€LS
Z1S
60S
v0s
z0S
c6y
68P
88r
L8v
S8P
99r
cov
SbP
Opry
ger
Lev
00r
96€
S6E
O6e
88e
S8e
vse
€8e
6ZE
S9E
eSe
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 14 of 29

(i2°9)
(€2°960' 1)
(oe'rh)
(99°24)
(06°€L)
(00'S 1g)
(6z°SS)
(Zier)
(se"LZp)
(er'py)
(00°SZz'Z)
(€0'9)
(¥9°Sz)
(z9")
(o0"es¢)
(ova)
(Lb@2)
(o8'St)
(z6°9)
(00°Szz'z)
(@9°g)
(or's¢9)
(6z°6r)
(61'S)
(2€'L)
(ee°LL)
(ve'Lp)
(2Z°661)
(Elst)
(og'ze)
(oo'see)
(6r'81)
(00°826'1)
(2Z'41)
(96°Sz)
(00'002)
(z9"6¢8)
(Z9°9z)
(Z0°vL)
(z9°89p)
(91989)
(se"Zp)
(61°296'L)
(89°)
(€z"€e)
(01912)
(00°Szz‘z)
(00°002't)
(919r)

PAAAHAAHAAHAAGAAHAGH HAHAHAHA GF ANA AHHH PHRGHAHOFHHFHPHHHAHHAHAHHHAHHHHY

“bG220
“BESE
“PLEOL
-0L0S6
“LOLLL
“SOPOL
-S9SP6
~ZEv90
“96976
~¥Z9S6
“VZ9S6
“02880
“0806
“LOSP6
-vO061L
0262-Z1720
“OCOLL
“O27 LL
“SECEL
~SEE6L
~SSG/1
~L0861
-06290
“vLSv6
-0L¢90
“SZLS6
~bS68L
“90P6L
“80861
“96196
“L290
“99r01
-G0080
-Zv020
-0¥620
~GECEL
“ESE
“OLL6L
“E2001
“OPSLL
“90761
“ELO0L
~vETBO
“OCZ6L
“EESOL
~L9S01
~Z9S01
~vb9l0
~VESS6

PN
vo
AN
vo
AN
AN
Wo
19
vo
vo
vo
CN
vo
Vo
Vd
CN
AN
AN
Vd
Vd
Vd
Ad
LO
vo
LO
VO
Vd
Vd
3g
vo
CN
AN
FN
CN
TN
Vd
vo
Vd
AN
Vd
Vd
AN
CN
Ja
AN
AN
AN
CN
vo

ayaueboyy
juowel4

pue|s} uayeyg
eBoyeses

AyD puejs} Gu07
xXUOIg

Bingshld
Psoyinge

Y8OID INUIEN
BADIO AI
BA0ID AIF
uosipy
oosjouei4 UBS UNS
epowely
pAmuds ejeg
seye] upyuely
yosseyuepy
Wed eUu0ZO UINES
umo}6ulumoq
umo}Bulumog
UOAJEN
SIAUaeIS)
uo}Bulo |
BUd/>H JUIeES
UMOMAaN

asor ues
UMOVSYEND)
eIssMd JO Bury
UOJBUILUAA
asor ues
jsqseweg
xuolg
ayeBoweg
ua6ieg UUON
uosipeyy
umo}6ulumMoqg
prewes
eiydjapeyiud
MOA MON

Bj097]

eissnd JO Bury
OA MON
diysumo | Joquey 669
ONSeD MON
uo}6ulAd]

Joue; }pueyo5
JOueW }puepoD
1po7
ojusWeIDeS

ZT JO € abe

O2/ST/60 Pella

NOD |EIOD GLP
a0eu9 | JUOLUIEg GZSGE
enusay webu 27S
BOB JOPIA SOLPL
SNUSAY UOSWOUL LL-Le
onusay ueBbo7 ¢¢g
SAG SBWO] UBS POL
abpry uWNyny ez
eue] Ajunos> 196
SUE] SJED ISAS 9686
SUE] S}JED JOAIS 9686
eue AajBult 06

YWNOD SU}

SANG CULE 2787
ue] se6po7 sea 9
SOB|d UBINELUSA 179
uynog peoy uoYBug 9
WANS UOEL PO-OE}
Aeng tei, UOBeAA ELL
Ae [1811 uoBen, 614
@Aug poomBod ZOL
8Z9€ XOd ‘O'd

Aena uungny ¢g

UNOD Oly 18d St

peod MaiA AgI[EA 9
anusay sebisann Zpez
AUG e0B9] 907
SAU UOZUOH 909

V10d0VdS AGNIO 3 ANOHLNV
NVHd NIATV9

ATIAy ‘H NVOP

NIHS SN.LO7

“ONI ‘NNVAOY 8 WISHOMLS
N3TW ‘d HLANNAY

NOA41 WINN

S3udS3d JINVHdaLs
FNZLIYS ‘d ATWO
aislsuvd VNaar
a1alsauva WNaar

WWAvd daaqNnvs

VOANId ‘9 NIVusa
SOZVAWIVW fT 1OuVO
SITIM “Yd SNNVSC

O9WS1 LYSad Iv

OOA (AT1SHOIN) SAH NNA
YINISVO GaYys1V
IMSNIAINVT ‘W Aad sar
IMSNIdAIVT ‘VW Aad dsar
SLLNO SNNVZNS

SNITION¥ STSHOIN

ONVT GIAva

NOSHALAd NOT AYVW 8 NOG
NNN ‘W SNITANYOO9

NAY ONNAMIAN

NOLHONVN AONVN
ALIMNDAS GaN

Plenginog SO USPPIH 6) IFYVHWNHLVY VHNSASVYCNVHO

JOOS 1eID Byes ‘M ple
PIBABINOG Spesifed SZ

SNUBAY IIH BOLP

LOP HUN “N ‘pueAginog ayeBeweg 006
JOO|4 PUZ ‘82S ISLb LZZL

pnog Aaay 6

@ue)] a6pry INOQIEH POD

TLE# ‘PleAgINOg SABI! “3 OE

peoy Aueqkg 08/

Log ‘idy ‘uloZ M O1Z

aaug Aqunos gr

PJeAsiNoOg sOJUOW 909

Tee Idy ‘Jeong yoMUsE!d OLE
BPD YEUUBABS Z}}.

JOOS Up 'M Pe

SL ‘dy ‘peoy sape) 0g

2Ue7 YEO pay 9z

Sue] 4eO pay 97

UNOD eISIA [9G 91SE

SAUG SHOAW 9E8Z

£02 “LdV

€-B8ETC 90 ~=MdAW-OE€0ZT-0 aseD

‘09 YALVM ASOfr NvS
NZISSsT f ANAONA
SYSONNVS ‘VV ANNANDOVWS
IMSTOHONL NVOr
Vadsans VNV
VOISAVG 1AYd3SHO
ANVAZGANG VLAN
1LLOOS-NHOP 114m
HLINSG109 NATIVIN
YaL Tv VNNVO
HdSSOfP ‘d ANINSHLVD
TWNUYV O€UVATV
OTTMIDOld ANIVAYOT
LLLVSWOS VSITIIA
‘TSHOIW NVSNS
SYSGNVS LLOOS
HOAAVS “3 Lago"
HOSAVS “3 LYAgOu
AAV YNVIG

‘T14G,.0 "9 AATIAM

ove
45)
9e6
626
226
Sé6
vZ6
£26
o26
0z6
026
elé
L16
806
L68
688
2248
€28
+98
498
6S8
958
Lv8
Sve
628
978
e228
618
OLe
608
og2
O22
292
SSL
SSL
ed
Spl
geZ
Sez
vel
cbs
bbe
£02
cOL
869
889
889
£9
999
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 15 of 29

(c0'9)
(6z°8z)
(eg°g)
(66°)
(eL'6L)
(22°64)
(919)
(00°S1S)
(2@'0¢)
(s6's)
(b$°9ZZ'LZ)
(86°21)
(LZLL)
(96°2)
(z¢"992)
(46°€€)
(pp'9)
(00°00r)
(96°€L)
(LZ°0b)
(€9°L66)
(49°91)
(Onbb)
(e9°9)
(ee'LL)
(16°22)
(€0°2)
(Z160L)
(v6'8t)
(er'9)
(Z6'L€)
(oe'6)
(26h)
(2r'6)
(276)
(z9°9)
(Ze"vz)
(LL PLZ)
(00°Szz'Z)
(62°01)
(60's)
(06'9s)
(00°009)
(yS°L1)
(vb ee)
(LL 02)
(9r'0¢)
(Lize)
(9¢°9)

“EVLLL
“O€0S6
“6LS¢6
“89€0S
“9920S
“ELELL
-0€9S6
“82620
“EOOLL
“SZOv6
“GLPSS
-42601
“EZPOL
“60L 76
~ZOL6L
“29901
“S6SLL
-bL990
-0€0S6
“97880
“O8E61
“SEPEL
“80E0L
-L8SV6
“82506
“OESLL
-0S220
-90€01
“99S%6
“OS/ALL
“S9SP6
“91880
-L0920
“90876
“90876
-96090
“8L9%6
“07090
“EZOOL
~LO8Ee
$909-09620
~L0601
“EZLS6
~EOVEL
“vS6OL
~LeSve
-LS890
-O€9S6
-ZS880

AN
Vo
Vo
vi
vi
AN
vo
tN
AN
vo
NW
AN
AN
vo
3d
AN
AN
19
Vo
TN
Vd
Vd
AN
Vo
Vo
AN
CN
AN
Wo
AN
vo
CN
tN
vo
Vo
Ld
Wo
L9
AN
da
tN
AN
vo
Wd
AN
Wo
LO
VO
CN

uoyBuyuny
So}e9 SO}
oupuee] ues
sauloy seq
SOUIO/] SAq ISAM
ysuNyuj>
wos|o4
weuyeyd
juow|y

Weg ojueyy
sljodesuui
a6pry jnujsayD
xoJg
oosioues4 ues
EMON
Buluisso
BJAWUIPOOAA
HINquund)
$0}€5) SO]
XOSSIPPIN,
JO}SOYD ISON
SUIAsAaeH
puejs| us}e}g
Ag youn
olpues"] ues
Ag uapues
yoeeg ujnoUOY)
Pue|S] US}2}g
UOJUBSE<|q
UMO]}IAGT
wlog Aeg
youmsunig }sey
yoesuaxoe}
ojqed ues
ojqed ues
S400] JOSPUINA
puepyeO
Jayseyouelyy
JO, MON
puejeye7
UMO}SLUOW
OVJeqozUOp|
asor ues
uoqnpny
eluopieg
puemiey
IEMION
wosjoj

e6plg PIO

ZT JO vy abed

$206 XOg ‘O'd
Aenoyed UMO}san\ OOEP

yeas YBIH “"N OLE

O2/ST/60 Palla

peoy IIH eyouey 10)
SNUSAY ZEPUBLUSH PEL
enueay jedeyo 16e1
1OdA4d 391440 ‘vad

LZ€ ‘Jy ‘onusay JOVsIA OE-E8
B/D 0ZZEJ8d G80

BANG UOJNH SFL

peoy Buiysys 91

SNUPAY IIIH 9OPL

UINOS 129 PIE LOLL

peoy eBpry Jequiy 7

SNUBAY JOO LeZ

COS# BONS YIMUSEI OSrL
GOL Wy ‘peoy YORI, UTIEAA 94
SPD OoLewly g/L

de ‘Wy ‘sAuq mopeay |

[E11 POOMaU 9G

SAUG UBWYSIG |S9/1

BAU Wes 9

auinbsy ‘ueyeuseig ‘f JeeYoIW o/O
SAU MOIAPUO TPE

anuany Playjoog SG}

ACNA OYUBNOS 1Z6Z

SAU JOSpUIN\ 0S191

NVOILLSOO T NNV
NOSNAMS ASV
SALNOWVYIN VW!
‘VN ‘VSN MNVEILID

Jajuag JuaWAed 008xa |/D0Ss¥ "W'N (WLOMWO HLNOS) YNVEILIO

ZANODINGOY VINWAN

NVIP ONIA-NVIC

OF TyMOm NVOr

SLIHM aonya

JYVH AaNqr

NOILVYOdHOD YVdS TWA SHL
VWYVHS HSSANVd

O3dVOV NILNATVA

YS O1VZ0N.L) ANIGNW1O
OULSYW TAd HLA98vZI13
ONINDATIV 3SOu

YANO Ave

ININVW "1 GuwMda

CW ‘NOS10 ‘4 NVIV

ONVdXN N371SH
NVHWNS3u¢ NIAAy

NOLYOH ‘4 NYVTIV

J9qIMSS ANVIC 3 NHOr
ONATWA ‘@ NAS THLYy

CONIA 37TuaN

00S WZ LP9SONVLOIOWNWd A9YOAD 8 Tir

anueaAy UesD0 ZOL
ANUdAY BUO}IS EGE

UND HOWUOW C7

gue] Joyoedpoon, 6p
anuaay malakeg Ov

sue] suapAy ges

FS URW 616

SAN SIIIH B42 £987

‘JQ SINH Biel esec

BAU [JEMUJOD €Z

BAU PJOQeH LOSr

JOBS JOVED SGZ

ALQ WUN, ‘aPuIg snquinjog gz
Jag VOWS] ISPF CCE
3G ‘Wy yes unos oze
BOB ld JOAIG £

YNOD SA0ID WIed BgEes
‘JQ [fepuoUUeYS €01S1
BAU ayeBlOD 1

SdEld SANO 99272

SAU YOO|WAaH Buidaaly gg
Aena aiqeysung 9z1

WNOD UspplH C84

€-8ET2 900 ~=MdAW-0E€0ZT-70 esed

OHTVNV9 3d VSIT
TWMadud NAY
MOovTd VONAYE 8 LLOOS
NNOHOAVIOW Vaveeva
OavHyod W NAaWYvd
AYOOW 'V AdOTANAd
WNldOdWs 13d
NVINHOd AINNOd
NVWdOd “4 NHOr
MOOD ‘VV HLadvzZNa
Liindd VIVA

AVMAIS ‘W ATHSAR9
ONO NIP DNOAAD
“ONI ‘S3NI YOLOW SNDILVM
laqv9 Viavasva
ONINOY TANSIN

HLIWS ‘W 3iSTa
AWWNad SIV ASO"
V1T1S 9Vd SIYVINASOY
OAV TV NSWYvS
TAMSIN GAOL

NVI TA9NA YNVYS
WLSNHOS HLANNAY

e021
Z6bb
S6LL
€6LL
O81
vLbL
LLL
69LL
COLL
OOLL
ZSbL
PSL
6rlL
bebe
eve
VELL
ZbLL
ZOLL
zé0L
2801
9Z0L
SZOL
Zor
Z901
LvOL
OvOL
SEOL
vEOL
OEOL
620L
SZOL
9001
z00l
LOOL
666
266
66
£66
L66
066
286
L86
S26
+96
SS6
0S6
8r6
Lv6
9v6
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 16 of 29

(00°009)
(pz"OL)
(v6've9)
(zg°91)
(98°61)
(g2'¢¢)
(2¢'6)
(012)
(00°0S6)
(Le"S})
(z9°9€9'Z)
(92'9)
(10°b¥0'r)
(g9°g¢)
(v9°962)
(2°02)
(96'081)
(9E°LLZ'b)
(9S°1.6)
(PELL L)
(p2'92)
(96°9)
(2¥'6)
(g6'2€p)
(68"LL)
(00°092)
(Z102)
(00°¢9)
(00°9)
(o0°009)
(e0°eb)
(6121)
(8S°61)
(€z'769)
(00°Szz‘z)
(66'9z¢)
(26°09)
(LLL)
(or'691‘Z)
(99°L€)
(o0°2S¢)
(LZZb9'L)
(00°009)
(ov'zer'b)
(89°Z19'L)
(42°¢¢)
(p2"S19'L)
(49°€2)
(99°029)

“vZ00
~L2p90
“99681
“ZL220
-0L720
“EQLLL
~vLOGL
“OLSLL
“LVS6L
“01981
“80061
“PSLEL
“ZOOL
-LZL790
“62681
-L8SV6
-67920
-vLOO!
“O9S11
-€09S6
-@S020
-€0080
“91880
“92061
-O€001
“07220
“EPE6L
“8p9S6
“LLOb6
-Z9061
“02890
~COSP6
-SZLS6
€0S6-999¢76
€0S6-98S76
“61220
“69EbL
~ZLOb6
-L2v90
“BSL56
“S8SP6
-9”880
“vS880
“ZOO0v6
“ELSE
“SEPLL

; “E786

“61240
-L0880

TN
Lo
Vd
tN

CN
AN
Vd
AN
Vd
Wd
Vd
Vd
AN
Lo
Vd
vo
CN
AN
AN
Wo

rN

FN
tN
Vd
AN

CN
Vd
vo
vo
Vd
LO
vo
Wo
vo
vo
tN
AN
vo
Ld
vO
vo
CN

vo
vo
AN
Wo
TN
tN

327] HOY
PsOjueIg YON
puelloy
uoAY

Quen
PsO}PaW
uo\sy
umpjeg

Kalo
Sajsaye|q
[fewoolg
eiydjapeyiud
OA MON
Jeary deeq
uosiwer

Ag youn
llePpeIO

yO, MON
AaleA jsnoo07
wingny
aBuelo ISOM
WH Ausug
yomsunug sey
IH fexag
JOA MON
ouoqiew
a0WUa|S)
ujoour]
PUuepPjeO
SPASLUOW
usueq
epoweny
asor ues
UoJUesesjq
UOJUBSESI|q
IIEAA

"S}H uosyoer
puepeo
PJOJUBIG YON
BAI IA
A\lp unsing
XOSO|PPIN,
Aemeyeosid
juowleg
poomjuaig
eorewer
adojajuy
Jewjeq
Joyemebpug

ZT JO G abe

VOL SUNS ‘ay¥Id J8}S9YD ISAM L027

anueay uoy6urxe7] S/S

JOO|4 UZ ‘Jeg UOSPNH GEE

SUO Guipling “MA SEL eInow COLE

O2/ST/60 Pellq -€-8ETZ 900

Aena ueBayoyy 6SZ

aaug Aaiieg yOL

SAU IIH UOoeeg 808
SNUBAY PULIPOOAA LOZ
AENUEd MAIA WO, 14

2# Bulpling ‘ZL, synoy Leze
Ue] PIEMSS /9

anueay UOLeUeEW POSL
Peoy sjiiasyoeqo] 0Ze

ONVNH INH ONIS
Livia ans
AdTYOW ANNAN
AaVOOW 1 YSAI1O
WYeVd VAONIDNI
OlOVY NOYM - OT1MI
Adavd SIAVYL
wnodand Aa1OYdvD
LYSETH 337 ASW

eau BU0G r2 TAY LLOO NSSIHLY™ 8 Hdasor

aunbs3 ‘sejdosq *4 uo O/O
peoy Auaysyunq Leezl

d711 ‘esnesy 9 URW seUYDI97 0/9
aig UW “Gg 627

SANG UOWYSY COL?

JOAN PJOJSUCH JOLY

JENS JOIUSD 16S

GS0M °3 SHYM &/G/P

QAUQ Y8OID JSOIJ G

Ue] J91SJ04 OF0Z

peoy osen Ze

peoy psojweg 619

peoy Aunqiayed 19

peoy |eubls ZeL

9 “Wy ‘Je2NS ISPrL MM 6SZ
BAlIQ UO;BulINg gE

Q[OID UOASG ZLL

gue] OUDZ 9/81

@AUG Yo1sbu07 B0E9

L# ‘anuaay ayaAeje7 YON SL9
ynod uu] 2

WNOD HO Z

ETH PEO USpelUly 9671
SOL POPHoOY SEOs

SdB/d PIOpPpoY gEeos

Od ‘ueBey 9 uebey o/o

YS G6 Sb-7Z

OldVY TANNVHD ¥v3T19
INVaS VNNOG

MYOA MIN JO ‘ONT ‘NVIZIANWd
YNOSNVW 'W AYVA

Wa3A NVSNS

dAONOGOL ASINO1 8 GUVMGA
IAMVA VIaWavo

‘duO9 OlavVY SIWIWS
ONILLSODYV MOININOG
AWTOOW ANS

YVZVIVS VINVA

MANOUVE NOYVHS
AIHONWS Navy

HLAW SINO1

SYOOW ATM

SVQ 'S VLIN

ZLNWHy NNAT

YSHLMOND VLINV

ANIA! AZSYLL ANITONVD
SW1AH V910

AILSIYHO SVWOHL
YAONVXSTW Srv
soos VLaY¥o

sAaiyduiny Berg 9 ul, Awy
sAeiydwiny 61215 9 ul, Ay
SuY3adVdSMAN fN LLINNYD
NVYNG WVITIIM

ORS HCO LZZL DATION XVL ALNNOOD VOANVIV

peoy uue, jesog ce
AeA MAIAXO4 06S
BOUND sadwieys Ze
aNuaAy SSID CEE

‘PAI SJUlOd BSED QL}
AM Spoon, JUOWISG 1 76Z,
Aen pjobids c6s1
ONS UIGEL L1-06
ynoo suebel3 ezeg
UND JOA ZLE

pnog Aleay ¢

MAW-OE0CT-70 9SeD

VaZVIM9 NVSNS
NOSNJAVa Vay»
SATSONV YSWON
ZAWZNOS “1 NONVHS
STaINVG Givueao
GYVMCOOM 'N LYagOu
SSVT9NOd NOT AYN
IAZIy (snopii4) GAAS
Ya9VO NVSS

SAWP "Yd VSSYMSHL
ZAHONVS ‘d ANISONVAA

OLrL
ZOvL
yOvl
v6EL
68EL
6ZEL
QZEL
eZel
89El
29€L
Q9EL
Z9EL
OgeL
QSeEL
CGEL
evel
Orel
6EEL
QEEL
ceel
OZEL
SLEL
cheb
Z0€L
vOEL
cOeL
S6ZL
v6CL
€6ZL
L6ZL
0621
e821
L821
6221
6LZ1
SZzL
cLeb
LOZ
9SZL
bSZL
OPZL
Lech
bec
22cb
S2cb
LZbeL
Viel
8021
9021
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 17 of 29

(Zeb y)
(L9°0re)
(00°09)
(28'09%)
(g2'2er)
(oo'0s+)
(gr'698)
(o0'961)
(v9'719'Z)
(90°06)
(92'00¥)
(00'00¢'L)
(se"L9)
(00°009)
(o€"lLz)
(r°829)
(LS'8rp)
(69'722)
(so'9)
(LZ-ZOL'b)
(00°00¢)
(gv'9ze)
(00°0¢2)
(6r'6z)
(60°€z8)
(€6°Sz)
(00°92)
(4¢°9)
(00°0$z)
(80°2)
(00°Szz'z)
(01282)
(vO'vze'8)
(o9"€9z'L)
(ZS '6pZ'L)
(Z8°2Z1)
(Sz0L)
(z6°Sz)
(0z"¥Z1)
(00°06¢)
(00°001)
(py's)
(00°022)
(o0°€6 1)
(90°6Z1)
(00°00¢)
(Zeer)
(ye"2)
(Lo"sL)

“LS68L
“OESLL
“vOrLL
-OZS01
-09640
-0€9S6
“EES6L
-8z980
-90906
“vOvre
“OZSP6
“OS60L
-Z6020
“02720
-09790
-900S2
-vOL8t
-0L0%6
~LO9LL
“85006
“OL¢20
“LES90
-€S020
“80020
“8ZLSS
“SPSh6
-9€020
-LO861
-vZ0L0
-S6S01
-S6SOl
“bOZLE
“GOTLE
“80061
~ZOvrE
“9076
44:10)
-0800€
ELLZ-ZOvSS
-99940
-40880
~CSZS6
“6LLbb
-b6980
-¥ZL80
“ELSPE
-Zb990
$ S€06-06880
$ S€06-06890

HHRHAGDPAHAAAAAPGHP AAA HAGA AAPA HAHA FHF AAA GHFAPASGHAAHAKHKHFHAHHHH HH HH

Vd
AN
Vd
AN
CN
vo
Vd
CN
Wo
vo
vo
AN
fN
CN
Lo
XL
Vd
Vo
Vd
Wo
tN
LO
FN
fN
NW
vo
CN
3a
CN
AN
AN
ON
ON
Vd
vo
vo
tN
vO
NW
tN
rN
vo
AN
fN
fN
vo
Lo
CN
CN

UMOLOYeNH
AQ uepues
OA
OIIAUeSea|q
UMO}SILUOW
Wwosjo4
yodsee7
Buimg
JOIIUM

Ald 49}804
psoaue9
30JU0W\
OpISUIEJUNOW
aUAeNA
PION
uoyjoueD
uoys6uly
soyeg ues
Joyseoue]
UOUW2A,
SUARAA
USACL MON
aGBueIO SANA
youapeg
S/EPHeO
puemsey
uepur]
al|IAUaels)
927 HO4
BIIEYIEA
BIIEUIEA
quiog YBIH
qulog YBIH
J|ewoolg
oayey ues
sANN UeA
jUIOdg SIBWOS
eyueny
syodeauulyy
yooues |
Jayemabpug
Buuds Aare,
BWOYUOHUOY
SUAsSUIgqoY
youg
poomjualg
uepwey
wjeudeieZ
yeudaieZ

ZT JO 9 abed

MOL8 3v

peoy uolAg 7918

699 x0q ‘Od

POLSUNS ‘ld 19}SEYD ISAAA LOZ

3224} WUBI “S 08 “Ja}]UeD SAI 0OSE

Oc/ST/60 Pella

HNOD PsOjpeg por

enusay AayjeA Aueud 11)
SAU Balezy OZ8L

LOEH O84 UOPUKD |
AUG JOUR OE

Spud oye] UIMp|eg LOL
69S xOq ‘O'd

aNS PIAS Ler

BIOMED JO PIilourey e/q/p

YAWWN Id VHYONVS
HOVLYNW NNV

YAHOLNG ADAOP 8 TAVHOIW
YaLYOd LAYVONVW

ONWNH HLAgEvzZis
4s400I0V NSYVy

AWTO °1 AMNSAH

OYLSSATIS NOT

SINJWN SAHOUINSIG "D “4

aue] Aesiwupy SLZL ad Vad SHL &//P GAOT “9 vav

LOET# JENS Opulled Scr}
peoy umoLexeg SOL
#8BF ZZ BINOY 1 LOL
eoeue, pue(yBiy LL
uNnod eeauL dint sg
AeA JO112% SPZZ
anueay sajAnyog €9Z
peoy Jevisnpu] g-ee1 4
peoy UeLUMOg HZLE
aS WEP “3A LOSr
YNOD SIQWIUAA OL
JOO|4 PUZ “IG We8d Zz
SAUG U9S}NUY LZ
anusay YaAcesooy gg
‘N ‘onuaAy puemAeL GGr
Boe a}eOdIOD OLLE
ZSLL X08 ‘O'd

aue’] UOSUDDIC 7
JOOS WUIGL OSFL

oue] Bjawed 9)

SUE] Eawed 9}

peoy ysij6uz g0z

S3NYV¢ 'H VNNOG

SANNVH O14
NOLLVYOdHOD SISNW GTYOM
ZAYVAT HLaavZiia4
OZZVNNVI SAWP

SATAWILS

“ONI ‘SNOISAC LYOIWOO
Said VINYOSIIVS

$4d01 4 NVOSAW

‘00 ‘DAW NOLXVAW

ONVWHO NVI

SOOWdS NIMNVad
OISVNV.LV HdSasor

‘OD SYVMCYVH NMOUE” "T XVI
SLONGOdd WOLSND AVYOW
‘ONI ‘VINNOSINVS 40 VEN
SLavd OLNV GALVIDOSSV
AHdYNW "H MAHLLVW

IVM Oda

AYVYs AW 8 NHOT
AuVds AWINVL 8 NHOS

VSN OdGVLYNH

O81 Sling ‘Aemped SHeO |[PyUepUsY| 161-7 NIHSINYN4 SWOH NASSNNOVIN
safdoag "4 UYOP OO TTM ‘SYQM 8 TANNVHO Yv319

SAU IIH f4Ne7 POS
JONG SIU S999]
PAIA JNYY WOR LZ

NDISVH NSHO.LAYS
ONILHOM AON394y
TALWd VV

OOV# 8111 POOMME, 0N9LIOIAYAS ALINOVA AOUNOS SNO
“pH? ‘pene 9 seuog|e4 ‘JouBeny of Ue]g UeOLeWWy Jo UOISIAIG e ‘eUeLL

2G PAEMOH OE9
e6ply Jesuns 006
unog uibbeH 967
Aen 8ue7 [PEUOIW GLE
JOS UOASC FL

MEM HEUER LZ

PNOD Busses 9} /Z
24S qqaNA OP

GE06 XOg 'O'd

GE06 XOg ‘Od

€-BETZ 900 ~=MdAW-O0€02T-70 9seD

SAYVAIA VNITAGY

VueOUV TWHONVHO

NIMNdVadS ANNOY
NOSNIHO.LNH JDAOr
TISQNN1¢ 'V ATIAM
VUVAIVNOW NVSNS 8 HdaSor
INSMASZISIN Lava

FJTLLAL ANILSTYM

ZMVM / Wad 1°66 YVLS

ZMVM / Wd L'66 YVLS

8691
€691
L691
0691
sob
LeoL
0991
6S91
2591
LS9OL
vvoL
€p9L
ZPOL
6E9L
cZ9L
OO9L
Z6S1
€6SL
OssL
SZS1
vLSl
OZSL
99S}
S9SL
LSSL
ZES/L
SESL
OzSt
6LSL
SbSL
SLSL
L6rL
88rt
Z8¥l
vBrL
SZrL
eovl
ZS¢1
9SPL
SSPL
ySbL
LSPL
6ErL
Serl
gerl
Zerl
92Prl
etbb
cerL
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 18 of 29

(96°S1)
(o0"sz9)
(e¢°L2z)
(00°00)
(s9°v1)
(9¥'9)
(96°999)
(9¢"€z)
(€z°6)
(46°89)
(91)
(€Z"92)
(L8°9¥)
($¢°2)
(z9°ve)
(90°Sz)
(g2'L0€)
(ZZ"€6)
(9¢°6)
(00°SZ1)
(9L'b92)
(6Z°L1)
(68°0r2)
(se"g¢)
(Lg'e99)
(00°0SL)
(ZL01)
(€8°L 19)
(Le°9Sb)
(oz’6sL)
(9¢"728)
(28°)
(o8"b +9)
(06's)
(ve'Lp)
(9z°2€2)
(00°SZL)
(sq'zzz)
(22-9)
(2212)
(00°000'L)
(oz"996)
(69°2+1)
(89°91)
(00°S29)
(89°L 1)
(gy'0€z'L)
(20°8¢)
(g6"90¢)

BAA HAHAAPA HHH HA HPAHAAPK AP KH APH AH AH KH GHK AAD APA AAAKHAHAKHKHAHAGHAHAAAHAAAHARSGH

“OLLY6
“L8¢20
~O€06L
“E26
“LGLLb
-ZS020
“8L00
“vesso
-9LS90
-20690
“LOLLY
“veSve
-L0S06
-L99S6
“LLLS6
“LLOZI
-LZ0L1
-49020
-6SS06
“02956
“VLOG
-OSS¢6
-LOvES
~870Z0
-02¢20
-L906L
-GZ¥90
Zy9b-ESS76
~LO9Z1
“BPe6l
“87980
-ZOOvE
“OPV LO
“vL68L
-0F620
-v0080
-€8020
-v00L0
-@S00
“OLLLL
“86601
“SLLP6
“E0987
-L9920
-08890
-p6601
-SO9L6
-Lv681
“SLCLL

vo
tN
Vd
vo
AN
CN

PN
19
Lo
AN
vo
vo
VO
vo
Vd
Vd

tN
vo
Wo
Wo
vo

VA
VW

CN
Wd
LO
Wo
Vd
Wd

fN
vo
VW

Vd

CN

CN

FN

CN

TN
Vd
AN
VO
ON

CN
Lo
AN
Wo
Vd
AN

Agjeyieg
HOOAM

SIIIH ssepled
IH queseea|q
ysunyuspury]
aBueso SOA
aGuelo seq
uo}6Guluued
USABH ISA
PJOJWIE}S

Aug pue|s| 6u07
played
pucouo9
aliAasoy
asor ues

IH dues
weuyuels
eByUgjOD

eden

uoxig

Ayo Aled
SJOWWSAIT
Bunqyouspasj
preyueyy
QUABAA
uxAmMujoog
yooghes pio
zeuley|
Jayseoue]
asenbs youusy
SIIASOUSIMeT
yuoWwjeg
Joupsesy
JOYSUILEAA
uosIpe|)

oo

uoluf)
pjewie4
aBuelo ISOM
BungsieH
UMO}SAAA
oosiouel4 ues
AJOxO1IH

oaBpz Jenny
yod\san,

yore AN ISAM
POOMAOH UNON
aylasusdid
uAyoulg

ZT JO 2 abe

yeas UOSABID 6E6
anuaay SOUsIO|4 GOV
aaug eBpuqies peZ
PND |JSWOD |

29S YY “S 129

SANG POONUAPUN FE
JEONG UOSIWEH YINDS //€
OAuq Bulpiy ‘N ZL

| Wun ‘eue7 puels| SZZ
QUE] JSAOPUANA FZL
anusAy UOSWIOUL LL-bE
UNOD poomIjouy OLE
499722 XO" 'O 'd

AeM IIH 480 Z6S1

unog Aemled 080S

SAU ayeSY4LON SEZ
peoy WeWUBID OP
peoy yOWUeM 7S

SAG BULIEIN LSB

aA USN O8SL

O# OYIOed SIUIOd LEr
AeA IPIOH 128

GLep yy ‘ebeIA ss10Ne0UeYD OOLZL
pueaginog joqeO Sg
JENS YUNO OZ

BAU SOYUSSSIOH OFZ
@Auq AIIOH Z

anusAy Ja]USQ 7OZ
anusay jouer O€9
anueny auheng UNOS ZL Z
yneg snundiy 7

SNUdAY SWE BION L091
JOON UBULSYS TET

sopuoy yoyemyBiH

NOLLVaOdHOO JLIINI
ailavd Navy

YAOIdS AYVW 3 NHOF
NOSYaLiAd NATSAA 8 STAN
NVW44Od GYVHOIY
ONIYVW 1YO1
NOSTOHOIN 'W N3114Z
NWW440H GIAVd
IMSMOCGONMZ N31aH
NAHOD “H NOLYOW

“ONI ‘'NNVWOU 3 WIEHOULS
ZA WZNOS AYNAH

Wd YAQNIAYVH
SVLIVH9D WIVN

VUHSIN VHCNSHVN
SYaLdd NASYNVA
MOSMLYSH 'G VHSYVA
ZANILYVW VONSYd
auvting 1 SAWvr
N3GQVdOW ‘d dYvAAd3
GXYNH 'S VOOs8sy
NOLIWd VONVIOA

3a dds ‘d ANNVOf
dNoud NAaTW LYado" AHL
AaSTOOM S3xy0100
3A0€ dWwus9

ISDNNVWL ‘4d SVIOHOIN
NOLONINNOG ‘d SINNOd
SDIANaS AWS
SVT Vevedvd
YALL “1 G1WNOY
Yansueve ssar

‘OD SNOLS 3 STOHOIN

peoy Ua 989 NILLSN38Ve “1 IVHS @ TSSsny

anuedy uosipeW 19
anusry UBWeY pre

PeOY SULIY S}NUI) OVE
@AUQ UO}dWeH INOS g
anusAy Spiseye’] SS

PEOY IIH PEXCOD OLEL

| aynoy Ajunod gOEL

yeoug juounesg p/

bese xog ‘O'd

peoy Aaien 22€

uelpsend ‘ajzuary Aouen of
AemuBip Weyseany OL
PIEARINOG WIYSJOxUE] -//78
BANG JoURW] JUOWIOG |S9S
BOB Id JOSPUINA SHZ

00r sing

Que] auld 9UO7] ZL

OZ/ST/60 Palla €-BETCI0G MAW-OE0CT-70 eSeD

NVA W AYVIN
N3CHOM AaTaIHS
sanomdoyr asor

OZN3YO1 AHLOYOG

‘ONI ‘SS3Ud NOLYVE
“ONI “AIWILSS4409

HOOD 3 AVA
LLANNAS HL39Vvzi14
“ONI ‘ASNOH AONADSY
AANYVAY ATIN
31ZNADI VNNVC

AS THAaWIM ANNV
“ONI “Lav NSWYV
NOSdWIS VevVaNvE
OIZYOd 'W VINO19

cL6L
V6
6961
996L
2561
eS61
Lv6L
cr6L
Le6L
2c6L
OZ6L
€+6L
vO6L
€06L
Z68b
b68L
SeeL
LSet
ogeL
6281
2281
ZZ8b
OSL
Gre
SEeL
cest
OesL
SeeL
OLeL
SL8L
evel
8621
Z6ZL
€6Zb
0621
982
vedt
9ZZL
eld
6SZt
bed
SELL
pelt
ZeLb
LLL
ebdb
OLLL
SOLL
voll
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 19 of 29

(9z°1€9)
(oS'er9'L)
(e9"2¥9)
(¢9°erS)
(e9'ers)
(€9°1.08)
(€9°L08)
(8¢'169)
(E7969)
(29'S)
(L$"99)
(LS°0Z1)
(o0"0¢¢'L)
(L6"'Zee'L)
(82°62)
(00°00$)
(02'L2)
(9¢°2Z9'L)
(8z°06)
(00°009)
(LZ'b bP)
(0676)
(zg"609)
(42996)
(o¢'969)
(pe"Z70'|)
(p6e'9ge'L)
(z9°69¢€)
(6€'€L)
(sz'0zr'L)
(00°001)
(vL"9€)
(so"z¢¢)
(L8°Z19)
(v8°8zz)
($z"S76'6EL)
(Loz)
(00°Szz'z)
(00°008)
(96°91)
(9662p)
(z2'€9)
(90'€zz'Z)
(42°Sb)
(99°6re)
(Lb686)
(or bez)
(00°009)
(e9'2)

$
$
$

PHPHARAAHAHHAAAPHAAAHHFHAHAHAAPAAAAHAFAAAHAAHAPHP FA AHH APA HAHAAAAHFHHFRHHARHG

-€0080
-ZOLLO
-ZOLZO
-ZOLL0
-ZO0L20
-ZOLZ0
-Z0LL0
“8L976
~2v2S6
“7896
-LL090
“G60
“@b220
“€0220
“pySv6
“EQLLL
“89790
-LL 496
“GG110
“LO9ZL
6971L-S80ZE
-vz890
“@L96
-S6090
“69976
QPVSO-LLZLL
“O8€61
“88L76
“97156
“99681
~LOzZ80
“E8S¢6
-90061
“09620
-GS98Z
“EE9BS
“97196
“97196
“ELL
“OVGE6
“£0676
-0806
~96S76
“vv8s0
~L906
-LL990
-9S601
-OLv20
-tv90

TN
tN

tN
tN
CN
tN
vo
Vo
vo
LO
CN

CN
vo
AN
LO
vo

CN
Vd

Vd
LO
vo
L95
Vo
AN
Vd
vo
vo
Vd

TN
Wo
Vd

tN

ON
VO
vo
AN
vo
Vo
vo
vo
fN
vo
nko)
AN
CN

IWH Auayd
JeMON
JEMON
JeEMON
IEMON
JEMAN
yemMaN

pucouea

!po7]

uowey UeS
e6ueio
YeMUeYy
uesoO
aljesouy
sajna}
poppe
soJUOW

asor ues
JSUNLEO
Joyseoue]
suysnbny Is
Pjowies
puepeo
JOSPUIA\A,
eden
uApjoag
JO}SOYO ISOAA
oosioues4 UeS
asor ues
uo}dweujnos
uooasqy
uowey ues
Aapea uopBuljuny
‘dM | SLOW
uojuebioyy
4J0Ue7]

keg aye
Aeg ayues5
pode
Aasayuow
joejyey ues
oosioues4 ues YNOS
Y8SID INUIEN
ySnosogsiliH
AyIQ poomper
qwnquuindy

AID MON
ume) Je

S12 PSiIH

peoy ulleg 9251
EZE|dq JUOINOALY 9UQ
€ZE|q JUOIPOAIY BUC
SZ} JUOIOAIY 2UO
BZ2|q JUOWSAIY 8UO
BZB]q JUOSAIY SUD
EZE|q JUOILOAIY BUC

PeOY JSOq UO}SOg E91

VECERB XO “O “d

Aysulysng 9 Puel|ag ‘UeLIg,O O/0
aunbsZ ‘eyobe 4 peqoy o/o
auinbsg ‘eyebe 4 Waqoy o/o
auinbs3 ‘eyjebe4 Waqoy oo
auinbs3 ‘eyje6e4 yeqoy oo
auinbs3 ‘eyeGey Laqoy o/o
auinbs3 ‘eyebe y peqoy o/o

BAU UOSWUIS UBS 996

£07 ‘Wy ‘Aena ueAlAS 911
7C# ‘B08 OYe7 BIGeI OZ
fuaysjoudn WO Bq/p

ASANVETV TANSIN
oo900nNY ANYAr
OSVdau TANVY
NOSTAN NVMOU¥
NVYOW snsar
VNNT ATION
SONA ANVIC

qgany AHLOWIL
SINNZNd NVOr
Yasd0ud SITIAHd
SVYHLIZAW ADYOAD

OOr S1NS “pAg jevOHeWsjU | AANYOLLY ZLISy HL3S VISWVd

QUID uOSyoer |Z
JOON SLOW POLL

S0k ld INUJEM Oe I_ OES

@Ue] HOD 9¥8

BALI YOOLBAQ €

BAU MAIABUId Z6Z

ONUSAY Wed ISAAA OST

POL ‘Wy ‘peoy AIOYDIH| epiO Sze
6921 XOg 'O'd

peoy episa|bul ¢

yeeNS WEL LO

BAC ANID AyuNOD 901

SNIDOIH ‘4A GIAVO
ASVNYNL VIATAS
OOIY 'D VINVIN

ANVT SDV

NINVa VNVXOU
SNOM T3aVHOIW
ddO™ ‘VW TAVHOIN
YANHONVI THssny
SASVWI SALLWAYD
NVaV1Vd NA1SH
YadVdSMAN ONV
NOLSITIIM LNAOITIIN

unos eInsuiusd | | "Y j@lueg pue Jayonog ‘Ww elujUAD

9¥SOLL XOd ‘Od

@AuG Udesor ge
aye6iy &/q/P

enuaAy POOMIBUS 9/01
UuOWWOD AjWwoIg ZSLZ
peoy aous ‘Ss Lor
a0eld ysunypuAy 6 LZ
enusay UyUeW 197
Ue BsNoH We 8g

SdWV1 AOL
HST1SM VONITAN

“ONI ‘OWXSAY
NOSNHOP ‘W NVSNS
AASAOZOTWW JOSI
LHON ‘d N33
SONVd YH NWAY
YANYNL 'H SAYOTAG
NVWLTv 1350P

peoy UOpsUSH OOF LSNGNI SYNLINYN4A NOGSYN3H
ed |IYUAOJG GUC HASNGNI SYNLINYN THHAOYE

SAUC SIH SHUBID 9289S
SAL SIH SHUBEID 928
BJOUD BAOIEXOJ 7Z0Z
SAG USPUUBID HZ

vO L# IPUEIY SYouUesF O}
anusay YeIn OOL

8805 X0g "0 ‘d

eauq Aeunw 6

anuaay soled ues ESL
AUG MOIAMOpeSW ZL /
UND epe|d OF

peoy uos/ug |

soeuel Asjsoig Z€

ZTjogabed O2/ST/60 Paid €-8ETZI0d MAW-OENCT-O eSeD

SYAMOd GYVHOlY

SYAMOd GYVHOIY

YSMYIW 431

NAd10H AONVN

Nosdesanv Aan

“ONI ‘SLUOdWI OOTM
SdYadVdSMAN VLSO9 VYLNOO
“uf ‘OOMVOIML Hdasor
ZAWOSVTIIA AISNS
V2ZZWedsdS NIAAM 8 SNNe
dauLSv-NOSMOvVr ANIVIA
Guogdsay 3LL39N1 8 Yvoda
TISHOLIN ‘fT SAWP

66cc
L822
£827
L£L10%
9Lee
0222
8922
v9Z~
C9Ce
8Sce
L500
SSec
VELE
LE
6812
ZBLS
6912
Lb1~
BELC
cele
bELZ
6212
922
SZLZ
CCE
ObbLe
ChES
0012
2602
0602
2802
9802
+802
vL0e
8902
2902
6P0Z
6+02
202
Leo
bZ0¢
9002
2002
8661
S661
O66L
S86L
Os6L
vZ6l
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 20 of 29

(012)
(00°Szz'z)
(ve"08)
(9g°2eZ)
(109)
(o¢"9)
(22°02)
(z6"01€)
(00°016)
(oe"9¢¢)
(o0°S6¢)
(z9°L-z)
(812)
(L8°S6)
(pz"€e9g'e)
(€9°L.08)
(9¢'Z07'L)
(z8"00r)
(8¢'8h)
(pz"€99'e)
(6z°Z¥9)
(e9°€¢9)
(e9°erS)
(€8°'2b9)
(€8°209)
(€9"ZrS)
(gers)
(os'er9'L)
(16'0€9'L)
(ve'pr)
(ve"e9G'e)
(ov'9eg)
(ov'9es)
(49°960'})
(L8°220'4)
(49°960'L)
(L8°220'L)
(e9'ers)
(e9°€r9)
(Z8"00p)
(ov'9¢9)
(9¢'c0z'L)
(e9"ers)
(very)
(pz"e99‘e)
(oo"s9¢e)
(29°S60'L)
(€8'2¢S)
(ee"2bg)

AAAHAAAPH AAA AAA FH AAKHFAAAAAAP AGH AAG AAA AAAFHFGHAAHHFAARHAHAHHAHHS

“09790
“82980
“CELLO
~b L006
-OZLS6
-60880
“SLLS6
“VELPE
“S0Z80
-L0690
“E940
-0S601
“82240
-ZOLL0
-Z0LL0
-ZOLLZ0
-ZOLZO
“ZOLZO
“ZOLLO
~Z0120
-ZOLL0
~cOLZO
~Z0L20
~ZOLL0
~ZOLLO
-ZOLZO
-ZOLZ0
“COLZ0
“ZOLL0
“20120
“ZOLLO
“ZOLLO
“ZOLLO
-Z0LZ0
-@0LZ0
-ZOLLO
-ZOLZ0
“20120
-ZOLL0
~ZOLL0
“ZOLL0
“ZOLLO
-c0LZ0
-Z0LL0
“ZOLLO
-0€Z0
“ZOLLO
-ZOLLO
-ZOLLO

PJOJNIN
Buimg
spue|ybiH
sajebuy so7
asor ues
UOWND
aso¢ ues
oosioues4 ues
Aemoyyes
PJOJLUOHS
OUAPIENA
SOU
Ployeei4
JEMEN
JEMON
YEMEN
JEMON
JEMON
JEMON
JEMON
yIEMON
IEMAN
}JEMON
JEMON
}IeMON
JEMAN
JEMON
JEMON
EMON
JEMON
JEMON
JEMON
YJEMON
JEMON
YEMEN
JEMON
JEMEN
JEMON
IEMON
JEMON
JEMON
JEMON
JEMON
JEMON
JEMON
}@EH
JEMON
JEMON
yJEMON

onuaay weyburjong O61

Z6E1L 1+ X08 'O “d

EZ JUOIWAAIY SUD
EZ JUOWANY SUD
BZE|qf JUOINOAIY 8UO
€ZE|q JUOINOAIY BUD
CZE|q JUOINOANY 8UO
CZE|q JUOJNOAIY BUD
EZE|q JUOPSAIY SUC
CZE|g JUOIIOAIY SUC
BZE|q JUOIOAY 9UC
BZE|q JUOOARY QUO
BZ} JUOWOAIY BUD
BZEj{q JUOIOAY SUD
EZE|q JUOJNOAIY 8UD
EZE|q JUOINOAIY 8UO
@ZB|q JUOINOAIY BUD
@ZE|q JUOINOAIY 2UO
EZE|q JUOILOAIY BUD
EZE|y JUOASAY 9UO
CZE|q JUOSAIY 9UO
CZE}q JUOWSAIY BUD
€ZB{q JUOIIOAIY 9UO
€ZE|q4 JUOINOAIY BUD
CZE|q JUOINOARY BUD
BZE|q JUOINOAIY BUD
@ZB|q JUOINSAIY BUD
BZElq JUOIPOAIY BUC
EZBlq JUOIISANY 9UO
EZElq JUOWOAIY SUC
EZ JUOOAIY SUD
EZ] JUOUSAIY BUO
EZB}q JUOOAIY SUC
€Z8lq JUOINOAIY BUD

BZE[q JUCIPAARY BUC
BZE|q JUOINAAY BUC
CZE|q JUOIPSARY 2UO

uBIS “JW e/q/P

NOD sJIYSUOASG G

PLA Wun ‘eau e10Ys OEE
anusaaAy UosNe|S "3 0Z9
HNOD UdISL} SSOL

peoy IIH Buoy or

Sr le ‘onusay AuaYyd LS6r
anuaay jneuobuy 177
S08ld XOSSNS PSL

ONI ‘SVIGNVWAZO

AONVN AS TYAS 8 MYVA

MOISHOS "S NVHLVNOP
O71 SAIMLSNGNI YVZV1
YAWIAM *S NVOr

Li L44uAd ‘H AINVHdSLS
TISeeVv4.O f TAINVG
SWVQV TSAHOVY
NVHONVWA VLLAAYVA

pueaginog Jesse. S/ II ‘SUYAdVdSMAN 1D NYSHLNOS

BAU MOIABUO] JP

PID SHOT

Peoy 48O YOY 6ZE
auinbsy ‘eyebe 4 peqoy oo
auinbsy ‘eyebe 4 Weqoy oo
aunbsz ‘eyebe4 yeqoy o/o
auinbsq ‘eyebe4 yaqoy oo
suinbs3 ‘ejjabe4 Waqoy o/o
auinbs3 ‘eyjabe4 Weqoy oo
auinbs3 ‘eyebe4 Yaqoy o/o
euinbsg ‘eyebe 4 yeqoy oo
auinbsy ‘eyeBbe4 Weqoy oo
auinbsy ‘eyebe 4 yeqoy oo
ainbs3 ‘eyjebe4 peqoy o/o
aunbs3 ‘eyabe 4 yeqoy c/o
aunbsg ‘ejebe4 yaqoy oo
auinbsg ‘eljebe4 Yaqoy oso
auinbs3 ‘ejabej4 yeqoy o/o
auinbs3 ‘eyebe4 Yaqoy oo
auinbs3 ‘eyjabe4 yeqoy o/o
auinbsy ‘eye6e 4 paqoy oso
auindsy ‘eye6e y peqoy oso
auinbsy ‘eyebe 4 paqoy o/o
auinbsq ‘eyabe4 yaqoy oso
auinbs3 ‘eyjabe 4 Waqoy o/o
aunbs3 ‘eyobe4 yaqoy o/o
auinbs3 ‘eyabe4 yaqoy o/o
auinbs3 ‘eyabey Yaqoy oso
auinbs3 ‘eyebe4 Weqoy oo
auinbsZ ‘eyebe4 Waqoy oo
auinbsq ‘eyebe 4 Yaqoy oo
auinbsq ‘eyjebe4 yaqoy oo
auinbsy ‘eyebe4 peqoy oo
auinbsy ‘ejabe4 aqoy oo
aunbsg ‘eje6e 4 peqoy o/o
BEd dtd 2

auinbsQ ‘eyebe4 Waqoy aso
auinbs3 ‘eye6e 4 yaqoy o/o
aunbs3 ‘eyebe4 yeqoy oo

ZT $06 aed OZ/ST/GO Pall4 €-8ETZIOd MdW-OE0ZT-70 eseD

SNDITIM Lasgo
VININS NVOF

NAINNVL SVS
YALLNN ADYOI9D
YALLAN ADYOAD
HOWMGSH VIATAS
ZAWZNOO VONIT
OdVLYNH OOSIONVYs
VMVZSYVM VMVISOUIN
VMVZSYVM VMVISOXIN
YaLLAN ANNVOP
SONVTTSLSVO 1231Z2N
ONVISVD HVON
STAINVO NIVWYSr
AMaVLSOD SSTHVHO
AFNGVLSOD ANOHLNY
OLV109 O1DlNVA
OTIAIHSIIHD ANOHLNY
NVMOOOW NHOr
AJSSVW LY3agON
AASSVW LYadOeN
ZANILYVW SId3Ys
AAIN31 NHOP

SSI IMV1 SVWOHL
a9qnr SIYHO

SSWVr ANOHLNV
SIMYVH SAWS
ZAWZNOOS ADNOr
LNVYNG NYNOIW
Olldd VYNV

SITIM Agog
ZANDINdO" ATISHOIN
VISYVA GIAVG
YSDIIVM GYVNO3F7
YaIVM GYVNOA1
oovdy NHOr

Za13A ANS

SLIHM Advsso¢
VOILYV AYONSS

Orre
EEPe
CEPe
O€rZ
62bz
Cove
LOS
Ove
C6ET
88Ez
L8EZ
LLES
Lee
LES
CLES
LLez
o2e7e
89EC
p9ee
v9ES
€9ES
Z9EZ
9SES
bSEz
1) 474
PET
LVEZ
9PEZ
SPET
CvES
cvET
LPE?
QEET
Geez
veer
€€E7
Leet
oeeZ
LES
€7ES
LbES
vLEez
ELE~
Lez
LLEZ
Ole?
LOEZ
90€z
SOEZ
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 21 of 29

(pz'e9¢'e)
(se"erL'Z)
(c0'6)
(8S°Z09)
(6y'vL)
(v8°S16)
(Oz v1)
(eg'09r)
(49°29)
(00°Szz')
(69°0rS)
(e2°ZLb'b)
(99°8)
(26°61)
(z6'LS€)
(00°Z60'+)
(42°99)
(g2'SL)
(y9°92)
(se-Zb)
(oe'eb)
(e8°798)
(26'S)
(ge°9t)
(g6'608)
(00°S69)
(00°6¢z)
(Sz"L LL)
(€9°6z9)
(o'er)
(o0'88e)
(€z'0€)
(oe'se})
(L9'sez)
(os‘9¢r)
(9g"€09)
(o0'0Sz)
(90°609'S1)
(ge°z99'e)
(69'868'Z)
(06°91)
(60°269)
(v9"0Z0'S)
(66'069'2)
(z72°496'L)
(o0°00¢)
(00°Szz'‘z)
(99°6)
(612)

PABA RHHAHAAHAHAAHAAPADRHRPAPAHAPAHHAAHHAAHFAHAPAGAHHAAHGHAAHAAHARAHAHASH

-Z0120
“OL06
-S0S80
“6ZLLL
-49156
vL0S-L 1990
-ZE00L
-v00S8

“VEZLE
-te020
~bZ180
-S0690
“C6LLL
“61220
-90S¥6
-OL790
“09980
“91880
“ELSE
“OLZOL
-40880
-LOEr6
-94640
-0€280
“ELLBS
“VLLY6
-8L980
Lovp-ELSv6
-48020
-9L880
-SL006
“SELLL
6OLP-SLLGL
“E876
“06980
“OSE0E
-L0861
-09906
“C8E61
-Z80SS
~L0909
-v000
“9nSLP
“LS68L
-EL0L0
-9€980
“SSEG6L

tN
vo
TN
AN
vo
Ld
AN

AN
CN
CN
LO

AN
CN

vo

13
cN
CN

vo

AN
TN

vo
CN
fN

ON

vo
CN

vo
CN
CN
vo

AN
Vd

vo
CN

vo
aq
vo

Wd

NW

1
CN
NI

Vd
TN
rN
Vd

yeEMaN
yBnoJogsiiiH
umojuapiog
wed J30q
BADD 415
twaquuind |,

JOA MON
xIUs0Ud

edo ‘eqeaqy sippy
edo ‘eqegy sippy
uApjoog
Aweay

ug

PJOJUE}S
yBeyuen

IEMA

ayaueq
BUIYSEyd

‘Pr UO}BOULd
yomsunug jsey
poomjusig
SISYUOA
Joyemebpug

Oy Oled
UOLISA, MON
ayjeug
MeUXeA
oosiouesj ues
Buimg
poomjuaig
pleybuuds
Bingsower
sajeBuy so7
ayepBuiuwes
eiydjepeliud
uowey ues
auenbs uojiwey
equepy
UO}GUILUTIAA
BISAIY Old
JO}S9YD ISOM
JaeM|19S
obea14yD
plete

Jedser
umopeyxend
UOWND
osogsuleid
WeAeW

ZT JO OT abed

auinbs3 ‘eyebey yeqoy o/o
UNOD Je8d 02
SAU SEON) ZZL

EZE|d JUOILOAIY 8UO

HLIWS ‘A ANOH.LNV
SNITIOO SIveo
SISIAY YSsINNAP

Jooj4 UG) ‘aNuany jejUSD ULON 0S8L

anuary MOBseID GL ST¥G OONH 8 HWOH "Yd JIONVO

AeN\ BJBAON 7286 WIOUVD ANNY N3STH.LY

eal Aings6ury 9 HilWs Vaveuva

NZ ‘20S ISLPL ISAM OE —suosjeg aollueg »g SIAeC SIMO]

“O'd ‘ujoauey) IjayUUE] CIpNe|D 0/9 “ONI ‘YOOGLNO WOOVIA

79209 X08 ‘Od + JAAOSLN LYAGOY GUVNuYad

z9209 XOG ‘Od + SAAOSALN LYAdON GYVNYAd

FZ 24S Pics ISAM OVET Od1A4 VNID
anuery HEMA}S ZO} VNVLNVS OOINVWHS9

oad 1885 7 NOLAW10 ANNG? ONY LYasO¥

eau MAlA AaIIBA SZ YAGNVXS 1 “3 Lea WV

662 X0g ‘Od = SWSLSAS ALINNOAZS AYLNAS

PEOY JALWUOD suo}i!L OOLL OOYVWSAG NAAYOd
SANG HEO USPPIH O9LZ N39u3¢ TAINVd GNV VONIT

peoy uewajod 178 OVdiLlvd SLLSNNSr ? LYadOu

YNOD PsOJpeYy 7
ue] soelddy pL
BAU ANID UOL| SEP
dg ‘suey siopes sup
JBSHS INUSEYD QLL
ANusAy Heo] B/S

‘NVAY NVONS3YE
NOZ ONIF-ONOG

“Uf ‘MATIANW ‘d GIVNOG

ONVOUVS VISONV
OIZZNdv VITWAV
HLYOMST714 ‘W VSI

9EL XOg 'O ‘dCVM SIMOPHVW * ANNVANSSAT

UOIED *Y SOIUZOW ‘WESIq 0/9
SUE] JOISUBH ELL

BOL alINg ‘sAUQ MAIEAIY 008

NOS? MoMdsy4
Ya TINIA Wid

yeas Jeddii9 6Ee 8 ONINNV 1d JOVdS NYALS TIP

SAG IIH AOD 6b
JOSS UOSUS]ISUYD ZSOP
enusay ulejunoW] O62
Que AeA Bul ZL
090S1 XOg “Od

“oul ‘AYeay Ulaysapyul4 O/9
JPG SJEPula4 998
yNeD YBisipiy 802

peoy aunqhen, 2

8244S SUEW C6}

WAZONZ ASINAG

AUeQoW elgqgeq 8 ‘Ss pled

QNOWVId N3113
FOINYAd INNVAOID
LSAM SW3LSAS LV

OT1ALTWAY SOW
TIANNOGO Sawer

YAHOMVS ANVIG
LANHOY VSA

SAU eBPly sIPPES O62 UNOG JOUIEJUOD Pag JEUOHEWSU|

JOO}4 WIZE ‘188.9S ISAM OOOL 71 sorAeL 9 HEBIEIg Aemeuog Buno, o/o

“ONT ‘SYN.LINYNA SYATUW

peoy 662819 96/471 ‘NOLLOATIOO VIISHOSVe AHL

ue] esnoy dwind ges
YON Snusry [BLOWS] 009S
dT71 alZua yoy 'g JOx2g 0/9
Ue] BUOID 91

ezelg Jequeprnig 8UQ

GuVvZZNS 'S LY38OU

S3OIAYAS NIVHO AlddNsS

VSN OYOOAG
AJOYNOS

J22)§ UPL “A 6L6 NI VOIMANV SLNLILSNI NOISSG

yNog Joquy 60ZI
ynog Aueylig 781

aue] USpUrT ZZ

peoy suds Moye 6ZLE

OZ/ST/60 Palla E-BETZ ING MAW-OEOCT-VO BSeD

SAHONH AOVUL 3 SANS

NOSMOVE “H SAALS

M1 ONIA AON °8 NHZ NITA0

TIANNOG.O VIOUVN

€cle
(AaRA
LoLe
8L22
LbLe
bLLZ
902¢
SOLZ
£692
€69%
L69%
y89oz
9997
c99%
0s9z
SPOT
geoe
ocgz
8Z92
€29%
79%
0297
2092
S692
Z8S2
Lesz
6292
ossz
L092
CVSS
¥eSe
e2SZ
61SZ
SbSe
PAU STA
90Sz
€0SZ
Z0SZ
66re
L6¢2
8Lve
Le
L9b7Z
sre
L992
SSPZ
vSP~
Sve
bSve
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 22 of 29

(00°Sszz‘z)
(22'6)
(L8°€z)
(ye"eeZ)
(ov'9e)
(00°009)
(cove)
(29°L 4)
(9z°9)
(c0°99)
(Sr'eb)
(19°22$'86)
(so'vSt)
(68°22)
(9¢"9)
(79°24)
(Zo"vz9)
(00°001)
(v6'vL)
(s0°609)
(LL '€2)
(00°SL)
(00°18)
(06°2Z2'6S)
(LoL)
(00°006)
(00°0Sz)
(Zz'8S1)
(82°760'Z)
(49°18z)
(61)
(83°61)
(00'0Sz)
(Zr'0b)
(00°008)
(00°001)
(19°229)
(09°12)
(pL LZ)
(s9'L99‘Z1)
(sz'96Z)
(od)
(92°98)
(g9°€})
(e9'¢ee)
(62°61 P'L)
(ce'91)
(00°00€)
(99°96)

PAPA AAAAHAAAAAAAHA HAHAHAHAHA APA AA FHA GHAGFAANAAHAAAAHAFGHAAAAHAKHHHAKH AHHH

“6CLZ6
-90061
-08080
~VL926
-82890
-ZLL20
“SVL96
“CGLb
“OLLS6
“899¢6
“LOZLE
“7OB8E

“vZ0V6
“61220
~61980
-47980
“vZLSE
“ESS6
“8Z9¢6
~L9S6
“EZLS6
-vZ60
“LOZS2
-Z49¢10
-28820
“82741
-v0680
-99940
VL8E-8L8S6
-2090
~C6601
-9G1L0
-80980
“LOSLL
-LOvg0
“90861
-87996
-LO09¢6
-L0906
“OLLLL
“€ELS6
-S6SP6
“EOLLL
€80€-90r2S
“97196
“E0S6
“91020
-ZOLZ0

Vo
Vd
CN
vo
Lo
CN
vo
Vd
vo
vo
AN
SW

vo
CN
CN
CN
vo
vo
vo
vo
vo
fN
XL
tN
CN
AN
CN
CN
vo
Ld
AN
CN
fN
CN
LO
da
vo
Vo
Vo
AN
vo
vo
AN

vi
vo
vo
fN
TN

o63ig ues
Agen uopBuguny
1eMeg

SUIAL]

ApISeAny
apishen,

AD aoueL
eyesyda

asor ues

uygng

uApjoolg

ojedny

e1e}} EFELEND GEOLS
soy SO]

EAA

aT Eaeyy
uosyoer

asor ues
Zeumeyy
oupuea7 ues
Aapeo

asor ues
BOUSPIAD MON
seyeq
OTEPJOALY

uo GulusenA
uApjoosg

weg pueysiy
yooues|
ojuewelDeS
SISOS
alAuo}Burysepy
SAOIN) UBSOQ,
uoUuad

yoesg Bu07
eluosuy
UOJBUILLYIAA
syeo Jie
puepjeo
puepjeo

uoHelS UOSJayer HOd
esor ues

YESID INUJEM
uolAqeg YON
spidey Jepe5
Aeg ayueig
uofued ueovewuy
piqjuesp
JEMAN

ZT $0 TT abed

00Z1 ‘23S “3S VIEW OZEL

QUOSED [8d BIA PrL

JO}USD MOID JOWWELL OOEZ

JONG SEIS JSC GLE

6-4 ‘O-r

E80€ XO" "O ‘d

2ZE|q JUDINOANY GUO

O2/ST/60 Pella =E-BET? 900

GOZZ# ‘BIPJequO)] BIA 7BOL
PeOY SHIPUJESH O9E
Kened UIMpPOOd 7}
71 ‘JOWIIM 8 118US 9/9
Peo }MUOg 8

SAU YSIPUB}S LL

8289 XOg ‘O'd

SAU UISBOOOWY |
ANusAy JBRIUAA GEOL
aug Auequin, Z66S
32S SHIH LOE

UNOS Syl AMH 08S
lyourlg COUR YUEIS) O/o
anueay xessann SSrt
peoy aulelly 0022

eue] udev) €y

PEOY YONS PExO0D PP
peoy UI 999E

NOD soue’] 601

UNOD Aped OLPZ

NOD YNoWSLO, 9}
BANG UPIED S6P

yeaS YINOS ZL

d711 dlzusyoyy 9 Jexeg 0/9
BNOD MAIA UEJUNOW LZ
anuany AajuryoW 98
J22NS 81 - GESL

BAU Ud 3804 29
B08 lq JBUJA\\ Z9

PANS UL SVLE

SPIO PJeIIEW OL

gue) sewese) €1
Aempeoig /

EL} Wooy ‘joujuOD 9 sjuNoDOW
anuaay elueajAsuued FE
yans Hemet OL

peoy Plopjooy LE

ory eq eBa, L0S¢

Aer eunsey g UeseUed IAeY
SANOP AONWN
NOSYAONSH VeVedva
FaLSNYL “Adi ONITYS
NVINIMIHD AONVN
NASHOMGSIO “VY NATSAS
NOSYAONY “1 SINVISAW
4AOHAC "9 SONANV1O
VLSOO ‘4 AYVIN

IvSL and

SNUYNG “3S AYVA
‘SSIMLSNGN! SYNLINANA ANV1
VWdS ‘OO 3 IHONVIE
NYOPNZOHOS SNVII
TIVM 40 dIHSNMOL
NIGOS NOOSSM
WISHYIAM AD INVLS
SYSALSVW 'W ANNOAA
SVTANHO VONVUIW 8 TAVHOIN
NOINVH ‘4 SN3THVd

S139 VNILSIMHD 8 SAW
ONNOA ALLAP 3 'N LYaEOY
WI NVH ONVM»

yvsn ‘ouo03a

SLY3adOYN NATOYVO
NVONVT ‘M NA19
OLVWNOGIG ‘VV G1VNOY
YyaLsyod ATTALSA
NOSdWOHL ‘d HLANNA»
FYOOW VIDIdLVd
SAGVIYSLSV NSSIHLVY
“Uf ‘HLINS “a Hdasor
NSCTIHM 10Y8vo

SHYOM YALVWM NOLNAYL
ANIAST AdV9 98 VTIAWYVO
SVHXSNVTIONd SATYVHO
OSHOO T WYUVW

GOOM NOSATV

J8218 ISLZ CEZL YAS WLNSWNOYMIANZ NVOYOW
}82.9S ISLZ CETL MAS WWINSWNOUIANS NVOYOW

AUG SIIIH eowebes 19
WNeg saysenbes pryz
SAUQ JeI}Oq Asjuels 7Z8L
SAU SEWOUL LI}

SONILINVY Viohilvd
ONINOW NNAIAWY
NOLV3H ‘W NVA
SNOSYVW VIONWW

PIOASHS asiueq ‘UY IA.LSAS OJNI VOINSWV VaIHSOL

UNOD HOYNS 900S

Op L# Aeny 000d O-LL
anuaay Y6i4ys] ULION gh}
auinbs3 ‘eyjebe4 waqoy oo

MAW-O0E02T-70 BSeD

NOSdWOHL ANATVI
LLSTSNIM NNAT ALLSIHHO
Olavala ADM

HLINS ‘A ANOHLNV

SZ0E
y90E
Z90€
190€
ySOE
€S0€
vroe
ZE0E
vEOE
ZOE
€ZOE
640€
SLOE
600€
SO0E
L86z
e262
SS6e
ge6e
SE6Z
E67
(AN TA
Oe6z
ee62
0162
€062
2682
9682
S687
£682
$98Z
9v8z
eve7
0287
Lb8%
S08Z
vO8Z
9822
08Zé
0822
LLZe
€92e
8S2e
eSle
6r2e
9bLz
ELT
9227
€cle
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 23 of 29

(Z9'00r'ES9) $
(gzO¢P't)
(ye"er9)
(er'99)
(es°202)
(o0°29¢'Z)
(09°289)
(20°7r0'2)
(19°94)
(ge'eSL)
(ev'Zb)

APAAHAARHHAAAASH

“80061
~bOZES
-éZ00b
“86296
“BZLOL
-980r6
“9S0LL
“92920
“LLLOG
“62126

Vd

AN
vo
AN
Vo
XL
CN
vo
vo

tfewoolg
seynem|lW

JOA MON
OJUBUIBIORS JSON,
JOA MON
ayeaAuung
uoysnoy

IDissald
oosjoues4 UES
o63iq ues

vOL ALINS ‘AMId YALSSHO LSAM 1022
6V 7102 X0€g 'O ‘d

897186 XO_ ‘0 ‘d
anuaay Wed LOL

OOP a1NS “PAI HO 1SOd OOFL

QDSL ENG Jee4g BIWJOPIED OS

‘OSA ‘S31dO3d "4 NHOP 0/9’ WA ZPPM BA olpey JauueYd Jea|D HOYWATO

Ou] ‘SjoyjuUOD UOSUYOLP o/O ‘ONI “MIV-TVWO

anusay uo}6ulxe7 OSZ ‘SAOIANSS ONITIING TOULNOD

Jayuen Aiencoey Adjdnuyueg :upy VINYOSINVS - O8S

dT1 snpjoog 9 sme] UeBIOW C/O = “ONT ‘ANVdIWOO 8 SalYuassa¢r

90eJJ8] PUBHED "N 819 ONIMSONAAW VINVd

puowie 4 9 Aasseyy yOOppelD yduinys o/9 CJ B/G/P ‘ONI 'NISTH 8 ALYWOOS
aS UT) 99L AANOOY ANIINVd

Soo MET] yOOOURH O/) 1 MYVIN 8 ONOAT “1 ALLOTYWHO

GOc7c# ‘BIpsequuo] BIA 7EgOL Aer eunsey 9 UeseUed |AeY

ZT JO ZT Abed OZ/ST/60 Paid €-8ETZIOG M-AW-OE0ZT-VO BSeD

VbLE
60LE
LOLE
vOLE
c60€
c80€
Leoe
8Z0€
SLOE
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 24 of 29

 

 

4S

br aN OFFICE OF DIANE TRAUTMAN BS472356

# he COUNTY CLERK, HARRIS COUNTY, TEXAS $10 nae ne HIME ROCK
CERES

This is to acknowledge receipt of certificate of operation under Assumed Name

office for BANKRUPTCY SETTLEMENT GROUP
under the file number shown on the cash register validation above, and indexed in the Assumed Name Records ag
Prescribed by law.

which was filed in my

TARVER, BENJAMIN DERAY

to be the owner(s) of said business,

The period (not to exceed 10 years) during which the assumed nam
January 30, 2020 Through

¢ will be used is shown as 10

January 30, 2030

Whenever there is © persnee cn Cnmerthip, a withdrawal certificate shall be executed and di
acknowledged by the pe

SON OF persons so Withdrawing from or disposing of their interest in said business, Until
such certificate has been filed, they shall remain table for all debts in

curred in the operation Of said business.

 

 

pater aey
DIANE TRAUTMAN, wt ‘ BAD. SS bee,
County Clerk, Harris County . Gi Meacttnes a5 Oo Pat .
° 4, 4 t
Monte. Sonypssn- ig Be
Monica Avaceli Torres Gonzalez Deputy County Clerk ic
a a rong
. x. ‘. @ a? © to .
P.O. Box 1525 © Houston, TX 77251-1595 ® MI-TSS-6411 s,ednitecenettens
, www.cclerk.hetx.net 2: .
Form No, D-02-02 (Rev, 9101/2019)

 

 
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 25 of 29

      
       

  

        

    

Ne : Me

ee %
%
%

Bee ae Se sf

rey sole oe

Fi fien fiat ee ac’
eve

 

            

    

oj fara NE ve oN OR

ee SEN RSIS ig Nt

ik baa eg Ye Efe GR dg

; = vas Axe at Si
See tw Potro rss on .

       

 

     

Boy ood Se SG beled bad | veESLEoRbaebdd
wey ERR soa Str tie ste ee wehbe aaubda

 

:

ae

   

ue 4
.~ * fe
: a . ayDEg fo apaoag
“af ‘NNVRASOY AMAIA "5

“Ip mormeraly PPA 0

‘Teeg pue puezy sux xapun
tddyssyseyyq ‘uorpoef yo 41p prden om ut ‘kqaemy,
pue puemoyy omy, ‘Arenuel zo dep ing oy SEY} WeAatry

 

    

Sey

we eR eet eee cise

aS. Bas aS VF
ptr esas oe,

2 ae:

   

whew ve Rae ewer eu eh eee ewe

‘ONI
IIA SHOIAMHS AWHAODAA SANNA dHWIVIONA

“87819 SM Ut wopexodxoou c03 yuspaoard SMOPTPUOD Tye poysyres sey Sopmoyfoy ogy Apraxe3 Aqaaay op {
*99879 STY} JO smery pu TopNsUOL ayy Aq a7EIg Jo Areyaxroog se our ur pewea Aroyyne aq) tapun Junoy F

uoresrodzosuy JO aveoyIIay

Addississigs jo aye

  

SS ry ,
Sa SRD

                

om

ue
;

:

POPE Pde eessyd dO

vr

PB YFub 2S

cere ees

Bomee Meee ass case

" PEGCRIBERTAMHANGEMDSLGHED

sibs

TOSPCGP ARAL SO SK aps agge tap?
aah mae : A tee pie het creek tee

Beer e 8 we ade
BLS Math. da td
Af : teas ee are er is
: " e.g , 0 Se Ts “Ear” Re as Ge i To% i . ‘i
. ~ 7 4 is a 2 2 SY Agee he Be
y a ~ . oe tr J z oy
aang. gies © :
rhe. Me : a ; , A
a re is)’ dy’ Birt. es t * _o es ; , be
: Zé WY Bs oes Be Hams , .
> bod jt Es . Be ES,
y ts f i & a cid re - 7

oe dase

 

eg od gig

 

sh x
s

      

 

   

Ptoregard

ENA GCTI AANA E TTS as

 

 

       

            

          

ee

4 oh

        

 
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 26 of 29

 

F0001 2020009282
a Business ID: 1197888
: Filed: 01/08/2020 04:21 PM
Fee: $ 50 C. Delbert Hosemann, Jr.
Secretary of State
DeLaerT HoseMANN
Secretary of State
P.O. BOX 136 TELEPHONE: (601
JACKSON, MS 39205-0136 ONE: (601) 359-1633

Articles of Incorporation

 

Type: Profit Corporation

Business Name: UNCLAIMED FUNDS RECOVERY SERVICES VII INC.
Business Email: EFILE1234@INCFILE.COM

Period of Duration: Perpetual

    
   

   

   

NAT

     

Nature of Busine

523999 - Miscellaneous F; cial Investment Activities
Registered Agent
Name: LEGALINC Corporate Services Inc
Address: 460 Briarwood Dr STE 100

  
 

Jackson, MS 39206
Stock Information
Classes: No. of Shares:
Common 1000
Signature
The undersigned certifies that:

1) he/she has notified the above-named registered agent of this appoimtment;
2) he/she has provided the agent an address for the company, and;

3) the agent has agreed to serve as registered agent for this company

By entering my name in the space provided, I c

document on behalf of this entity, have

knowledge and belief, it is true, corre
Name:

BENJAMIN TARVER
Incorporator

ertify that I am authorized to file this
examined the document and, to the best of my

ct and complete as of this day 01/08/2020.
Address:

PO BOX 421922
HOUSTON, TX 77242

 
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 27 of 29

MINUTES OF FIRST MEETING OF BOARD OF DIRECTORS FOR
UNCLAIMED FUNDS RECOVERY SERVICES VII INC,

The board of directors of UNCLAIMED FUNDS OVERY SERVICES VII INC. held its
first meating at : . on Val Zd , at .

The following directors, marked as present next to their names, were in attendance at the
meeting and constituted a quorum of the board:

BENJAMIN TARVER permite
On motion and by unanimous vote, Benjarfiln Tarver was appointed chairperson and then

presided over the meeting, was elected secretary of the meeting.

The meeting was held pursuant to written waiver of notice and consent to holding of the
meeting signed by each of the directors, On a motion duly made, seconded, and
unanimously carried, it was resolved that the written waiver of notice and consent to
holding of the meeting be made a part of and Constitute the first page of the minutes of this
meeting.

RESOLVED, that the Articles of Incorporation (or similar organizing document) as filed with
the Secretary of State (or other appropriate office) of the State of Mississippi, and
Presented to the directors by the Secretary of the Corporation (the “sacretary"), are hereby
accepted and approved, and that the secretary is authorized and directed to place the
duplicate original of the Articles, together with the original filing receipt of the Secretary of
State, in the minute book of the Corporation.

RESOLVED, that the Bylaws presented to the directors by the secretary are hereby
adopted as the Bylaws of the Corporation, and that the Secretary is authorized and
directed to insert a Copy of such Bylaws, certified as such by the secretary, in the minute
book of the Corporation immediately following the Articles of Incorporation.

RESOLVED, that the Corporate Seal (if applicable) presented to the directors by the

secretary is hereby adapted as tha seal of the Corporation, and that an impression of such
seal be made in the margin of these minutes.

RESOLVED, that the form of share certificate presented to the directors by the secretary
ls hereby adopted as the form of share certificate for the Corporation, and that the

Secretary is authorized and directed to attach a sample of such certificate to these
resolutions.

RESOLVED, that stock subscription agreements for Shares of the Corporation, dated
I 4 i 20 __, and described below are hereby accepted on behalf of the
corporation, and that the president and secretary, upon receipt of the consideration stated,

are authorized and directed to issue certificates for such shares to the respective
shareholders:

Name Number of shares Consideration
BENJAMIN TARVER 1000

 

RESOLVED, that the president of the Corporation is authorized and directed to pay
charges and expenses related to the organization of the Corporation and to reimburse any
person who has made such payments on behalf of the Corporation.

RESOLVED, that the persons listed below are hereby appointed to the Offices indicated
opposite their names, and that a determination of compensation of such officers shall be
delayed for consideration at a later date,

 

 
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 28 of 29

Name Office

Benjamin Tarver President Wa
Benjamin Tarver Treasurer

Benjamin Tarver Secretary vo

 

RESOLVED, that for receipt of official legal and tax correspondence trom the State of
incorporation, the registered agent of th i

agent, statutory agent, agent for servi

This space intentionally left blank.

 

 
Case 04-12030-MFW Doc 2475 Filed 05/13/21 Page 29 of 29

RESOLVED, that the following Plan for the issuance of common stock of the Corporation
and qualification of such stock as "small business corporation" stock under Section 1244 of
the Internal Revenue Code of 1986, as amended, is hereby adopted:

i. The corporation shall offer and Issue under this Plan, a maximum of 1000 shares of its
common stock at a minimum price equal to the par value of the shares, if any.

2. This plan shall be terminated by (a) the complete issuance of all shares offered
hereunder, (b) appropriate action terminating the Plan by the board of directors and
the shareholders of the Corporation, or (c) the adoption of a new Plan by the
shareholders for the issuance of additional stock under IRC Section 1244.

3. No increase in the basis of outstanding stock shall result from a contribution to capital
under this Plan,

4. No stock offered under this Plan shall be issued on the exercise of a stock right, stock
warrant, or stock option, unless such right, warrant, or option is applicable solely to
unissued stock offered under this Plan and is exercised during the period of the Plan.

5. Shares of the Corporation subscribed for prior to the adoption of this Plan, including
shares subscribed for Prior to the date the corporation comes inte existence, may be
issued hereunder, provided, however, that the said stock is not in fact issued prior to
the adoption of this Plan.

6. Any offering or portion of an offer outstanding that is unissued at the time of the
adoption of this plan is hereby withdrawn.

7, Any matters related to the issue of shares under this Plan shall be resolved so as to

comply with applicable law and regulations so as to qualify such issue under Section

1244 of the Internal Revenue Code, Any shares issued under this Plan which are finally

determined not to be so qualified, and only such shares, shall be determined not to be

in the Plan, and any other Shares not So disqualified shall not be affected by such
disqualification,

The appropriate officers of this corporation are hereby authorized and directed to take

such actions and execute such documents as they deem necessary or appropriate to

effectuate the sale and issuance of shares for the consideration listed above.

RESOLVED, that these resolutions shall be effective on 202.

Kec

Benjamin Tarver, SECRETARY

8

 

 
